Exhibit 10 (a)
 
 
 
 
 
 
EXECUTION COPY


 


 


 


 


 
TRANSACTION AGREEMENT
 


dated as of February 12, 2013
 
among
 
GENERAL ELECTRIC COMPANY,
 
COMCAST CORPORATION,
 
NATIONAL BROADCASTING COMPANY HOLDING, INC.,
 
NAVY HOLDINGS, INC.,
 
NBCUNIVERSAL, LLC
 
and
 
NBCUNIVERSAL MEDIA, LLC
 


 


 


 


 
 
 
 
 
 
TABLE OF CONTENTS
 
 
Page

 
 
ARTICLE 1
CLOSING; PRE-CLOSING AND CLOSING ACTIONS
 
 
 
 
Section 1.01
Section 1.02
Section 1.03
Section 1.04
Closing Actions
Pre-Closing Transaction
Closing
Post-Closing Ownership 
2
5
5
6







 
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF NBCUNIVERSAL
 
 
 
 
Section 2.01
Section 2.02
Section 2.03
Section 2.04
Section 2.05
Section 2.06
Organization, Qualification and Authority
No Conflict
Consents and Approvals
Absence of Litigation
Brokers
No Other Representations or Warranties
6
7
7
7
8
8











 
 
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF GE, NBCH AND HOLDCO
 
 
Section 3.01
Section 3.02
Section 3.03
Section 3.04
Section 3.05
Section 3.06
Section 3.07
Section 3.08
Section 3.09
Section 3.10
Section 3.11
Incorporation, Qualification and Authority
Capital Structure of HoldCo
Ownership of HoldCo and NBCH
Ownership of NBCUniversal Common Units
No Conflict
Consents and Approvals
Absence of Litigation
No Liabilities
Brokers
Securities Matters
No Other Representations or Warranties
9
10
11
11
11
11
12
12
12
13
13

 
 
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF COMCAST
 
 
 
Section 4.01
Section 4.02
Section 4.03
Section 4.04
Section 4.05
Section 4.06
Section 4.07
Section 4.08
Incorporation, Qualification and Authority
No Conflict
Consents and Approvals
Absence of Litigation
Brokers
Securities Matters
Guarantees of HoldCo Notes
No Other Representations or Warranties
14
15
15
15
16
16
16
16

 
 
 
 
 
 


 
(i)
 
 
 
 
TABLE OF CONTENTS
(continued)

  Page

 
 
 
 
ARTICLE 5
ADDITIONAL AGREEMENTS
 
 
 
Section 5.01
Section 5.02
Section 5.03
Section 5.04
Section 5.05
Section 5.06
Section 5.07
Section 5.08
Section 5.09
Section 5.10
Section 5.11
Section 5.12
Section 5.13
Section 5.14
Section 5.15
Conduct of HoldCo
Reasonable Best Efforts, Regulatory and Other Authorizations; Consents
Further Action
HoldCo Third Party Financing
Advertising
NBCUniversal LLC Agreement
NBCUniversal Media
Releases
GE Transition Services Agreement Matters
Termination of GE Credit Support Arrangements
Amendment to Peacock Fund Side Letter
Pricing
HoldCo Preferred Shares Holding Period
Resignations
Financial Reporting
17
18
19
19
22
22
23
23
24
25
25
26
26
27
27

 
 
 
ARTICLE 6
CERTAIN TAX MATTERS
 
 
 
Section 6.01
Section 6.02
Section 6.03
Certain Tax Matters
Certain Other Tax Matters
Distribution 
27
27
28







 
 
 
ARTICLE 7
CONDITIONS TO CLOSING
 
 
 
 
Section 7.01
Section 7.02
Conditions to Obligations of GE, NBCH and HoldCo
Conditions to Obligations of Comcast and NBCUniversal 
28
29







 
 
 
ARTICLE 8
TERMINATION, AMENDMENT AND WAIVER
 
 
 
 
Section 8.01
Section 8.02
Section 8.03
Section 8.04
Termination
Notice of Termination
Effect of Termination
Extension; Waiver 
31
31
31
32







 
 
 
 
 
 
 


 
(ii)
 
 
 
 
TABLE OF CONTENTS
(continued)

  Page

 
 
 
ARTICLE 9
INDEMNIFICATION
 
 
 
Section 9.01
Section 9.02
Section 9.03
Section 9.04
Section 9.05
Section 9.06
Section 9.07
Section 9.08
Section 9.09
Section 9.10
Indemnification by GE
Indemnification by Comcast
Indemnification by NBCUniversal
Notification of Claims
Exclusive Remedies
Additional Indemnification Provisions
Certain Losses
Mitigation
Third Party Remedies
Limitation on Liability
32
33
34
34
35
36
36
36
37
37

 
 
ARTICLE 10
GENERAL PROVISIONS
 
 
 
Section 10.01
Section 10.02
Section 10.03
Section 10.04
Section 10.05
Section 10.06
Section 10.07
Section 10.08
Section 10.09
Section 10.10
Section 10.11
Section 10.12
Section 10.13
Section 10.14
Section 10.15
Section 10.16
Survival
Expenses
Notices
Severability
Entire Agreement
Assignment
No Third-Party Beneficiaries
Amendment
Dispute Resolution
Governing Law; Submission to Jurisdiction; Waivers
Specific Performance
Rules of Construction
Counterparts
Waiver of Jury Trial
Non-Recourse
Public Announcements
38
38
38
40
40
41
41
41
41
42
43
43
44
44
44
44



 
 
 
 
 


 
(iii)
 
 
 
  
 
TABLE OF CONTENTS


ANNEXES
 
Annex I
 
SCHEDULES
 
Schedule 2.03   
Schedule 3.04
Schedule 3.08
Schedule 5.12
 
EXHIBITS
 
Exhibit A-1
Exhibit A-2 
Exhibit B
Exhibit C
Exhibit D
Exhibit E-1
Exhibit E-2
Exhibit E-3 
Exhibit E-4 
Exhibit F
Exhibit G
Exhibit H
Exhibit I 
Exhibit J
Exhibit K
Exhibit L
Exhibit M  
Exhibit N 
Exhibit O  
Definitions
 
 
 
Requisite Approvals/Filings
HoldCo’s Equity Interests
No Liabilities
Preferred Pricing
 
 
 
Form of NBCUniversal Common Unit Redemption Agreement
Form of NBCUniversal Common Unit Purchase Agreement
Form of TMA Assignment and Assumption Agreement
Form of NBCUniversal LLC Agreement Amendment
Form of Indenture
Form of Three-Year HoldCo Note
Form of Five-Year Floating Rate HoldCo Note 
Form of Five-Year Fixed Rate HoldCo Note
Form of Six-Year HoldCo Note
Form of Certificate of Incorporation
Form of Certificate of Designations
Form of Bylaws
Form of Exchange Agreement
Form of HoldCo Share Purchase Agreement
Form of Second Amended and Restated NBCUniversal LLC Agreement
TMA Amendment Agreement
Form of NBCH Assignment and Assumption Agreement
Amended and Restated Schedule A to the GE TSA
Form of Comcast Indemnity
 

 



 
(iv)
 
 
 
 
 
TRANSACTION AGREEMENT
 
 
This TRANSACTION AGREEMENT (this “Agreement”), dated as of February 12, 2013, is
made by and among GENERAL ELECTRIC COMPANY, a New York corporation (“GE”),
COMCAST CORPORATION, a Pennsylvania corporation (“Comcast”), NBCUNIVERSAL, LLC,
a Delaware limited liability company (“NBCUniversal”), NBCUNIVERSAL MEDIA, LLC,
a Delaware limited liability company (“NBCUniversal Media”), NATIONAL
BROADCASTING COMPANY HOLDING, INC., a Delaware corporation (“NBCH”), and NAVY
HOLDINGS, INC., a Delaware corporation (“HoldCo”).  Terms used but not otherwise
defined herein shall have the meanings set forth in Annex I.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to a Master Agreement dated as of December 3, 2009 (as amended
or otherwise modified from time to time, the “Master Agreement”) by and among
GE, Comcast, NBCUniversal and NBCUniversal Media, LLC (f/k/a NBC Universal,
Inc.), on January 28, 2011 (i) Comcast, GE, HoldCo and the other parties thereto
entered into an Amended and Restated Limited Liability Company Agreement of
NBCUniversal (as amended or otherwise modified from time to time prior to the
Closing, the “NBCUniversal LLC Agreement”) and (ii) Comcast indirectly acquired
51% of the Units (as defined in the NBCUniversal LLC Agreement) of NBCUniversal
(the “NBCUniversal Common Units”);
 
WHEREAS, HoldCo owns the remaining 49% of the NBCUniversal Common Units; and
 
WHEREAS, simultaneously herewith, (i) General Electric Capital Corporation and
NBCUniversal Media are entering into an Omnibus Amendment to that certain Lease
Agreement dated as of January 21, 1999 and amended and restated as of December
15, 1999, as further amended by that certain Amendment to Lease Agreement, dated
as of May 11, 2004, for the purpose of facilitating the subsequent purchase and
sale of CNBC headquarters in Englewood Cliffs, New Jersey; (ii) 30RC Trust
(f/k/a NBC Trust No. 1996A) and NBCUniversal Atlas, LLC are entering into a
Purchase and Sale Agreement for the purchase and sale of real property interests
in certain condominium units at 30 Rockefeller Plaza in New York, New York; (the
agreements described in clauses (i) and (ii), collectively, the “Real Estate
Agreements”); (iii) GE, NBCH, HoldCo and Comcast are entering into a Notes
Marketing Assistance Agreement; and (iv) GE, NBCH, HoldCo and Comcast are
entering into a Preferred Stock Marketing Assistance Agreement (the agreements
described in clauses (iii) and (iv), collectively, the “Marketing Assistance
Agreements”).
 
NOW, THEREFORE, the parties to this Agreement agree as follows.
 
 


 
 
 
 
 
 
ARTICLE 1
Closing; Pre-Closing and Closing Actions
 
 
Section 1.01 Closing Actions.  Subject to the satisfaction or waiver of the
conditions set forth in Article 7, at the Closing, the following transactions
(the “Transactions”) shall be consummated in the order set forth below:
 
(a) NBCUniversal may lend, and/or cause one or more of its Subsidiaries to lend,
to Comcast and/or one or more Subsidiaries of Comcast designated by Comcast
(each, a “Comcast Designee”) an aggregate amount not to exceed the amount of the
consolidated cash and cash equivalents on hand of NBCUniversal and its
Subsidiaries as of the Closing Date, less the NBCUniversal Redemption Price (as
defined below), with such loan to be evidenced by an intercompany note in a form
that is satisfactory to Comcast in its sole discretion.
 
(b) (i) NBCUniversal and HoldCo shall enter into a redemption agreement in the
form attached as Exhibit A-1 (the “NBCUniversal Common Unit Redemption
Agreement”), pursuant to which NBCUniversal shall redeem all of HoldCo’s right,
title and interest in and to 833.5991494 NBCUniversal Common Units held by
HoldCo, free and clear of all Liens, for an aggregate redemption price equal to
$3,200,000,000 in cash (the “NBCUniversal Redemption Price”) and (ii) Comcast
and/or one or more Comcast Designees and HoldCo shall enter into a purchase
agreement in the form attached as Exhibit A-2 (the “NBCUniversal Common Unit
Purchase Agreement”), pursuant to which Comcast and/or such Comcast Designee(s)
shall purchase all of HoldCo’s right, title and interest in and to 1334.121014
NBCUniversal Common Units held by HoldCo, free and clear of all Liens, for an
aggregate purchase price equal to $4,821,391,076 in cash (the “NBCUniversal
Purchase Price”).
 
(c) (i) NBCUniversal shall deliver to HoldCo the NBCUniversal Redemption Price
in immediately available funds by wire transfer to an account of HoldCo with a
bank in New York City designated by HoldCo, by notice to NBCUniversal, which
notice shall be delivered not later than two Business Days prior to the Closing
Date (or if not so designated, then by certified or official bank check payable
in immediately available funds to the order of HoldCo in such amount) and (ii)
HoldCo shall deliver to NBCUniversal certificates representing 833.5991494
NBCUniversal Common Units duly endorsed in blank.
 
(d) (i) Comcast shall deliver or cause to be delivered to HoldCo the
NBCUniversal Purchase Price in immediately available funds by wire transfer to
an account of HoldCo with a bank in New York City designated by HoldCo, by
notice to Comcast, which notice shall be delivered not later than two Business
Days prior to the Closing Date (or if not so designated, then by certified or
official bank check payable in immediately available funds to the order of
HoldCo in such
 


 
(2)
 
 
 
 
 
amount) and (ii) HoldCo shall deliver to Comcast and/or each applicable Comcast
Designee certificates representing 1334.121014 NBCUniversal Common Units, in the
aggregate, duly endorsed in blank.
 
(e) GE, NBCH and HoldCo shall consummate the transactions contemplated by
Section 9(b)(iv) of the Tax Matters Agreement pursuant to the Assignment and
Assumption Agreement attached as Exhibit B (the “TMA Assignment and Assumption
Agreement”).
 
(f) HoldCo shall distribute as a dividend to NBCH (i) the rights and obligations
transferred pursuant to the TMA Assignment and Assumption Agreement and (ii) an
amount of cash equal to the NBCUniversal Redemption Price plus the NBCUniversal
Purchase Price (the “HoldCo Distribution”).
 
(g) HoldCo shall deliver to NBCH the cash portion of the HoldCo Distribution in
immediately available funds by wire transfer to an account of NBCH with a bank
in New York City designated by NBCH, by notice to HoldCo, which notice shall be
delivered not later than two Business Days prior to the Closing Date (or if not
so designated, then by certified or official bank check payable in immediately
available funds to the order of NBCH in such amount).
 
(h) The members of NBCUniversal shall enter into an amendment to the
NBCUniversal LLC Agreement in the form attached as Exhibit C (the “NBCUniversal
LLC Agreement Amendment”), pursuant to which 90% of the remaining NBCUniversal
Common Units held by HoldCo (after giving effect to the transactions
contemplated by the NBCUniversal Common Unit Redemption Agreement and the
NBCUniversal Common Unit Purchase Agreement) shall be converted into preferred
units in NBCUniversal (the “NBCUniversal Preferred Units”).  The form attached
as Exhibit C shall be revised prior to the Closing Date to include the terms of
the Common Units and Preferred Units and the provisions relating thereto as they
exist in the Second Amended and Restated NBCUniversal LLC Agreement (as defined
below).
 
(i) HoldCo, the Bank of New York Mellon, as the trustee, and certain guarantors
shall enter into an indenture substantially in the form attached as Exhibit D
(the “Indenture”).
 
(j) HoldCo shall consummate the HoldCo Third Party Financing, and if applicable,
the Excluded HoldCo Third Party Financing and/or the Additional HoldCo Third
Party Financing.
 
(k) HoldCo shall (i) execute and distribute as a dividend to NBCH unsecured
notes in the forms attached as Exhibit E-1, Exhibit E-2, Exhibit E-3 and Exhibit
E-4, in the principal amounts of $700,000,000, $700,000,000, $1,100,000,000 and
$1,500,000,000, respectively, subject to reduction in
 
 


 
(3)
 
 
 
accordance with Section 5.04(c) (collectively, the “HoldCo Notes”) and (ii)
distribute to NBCH as a dividend an amount in cash equal to (A) $1,250,000,000
plus (B) the net proceeds of the Additional HoldCo Third Party Financing, if
any; provided that the sum of (x) the aggregate principal amount of the HoldCo
Notes (as reduced, if at all, pursuant to Section 5.04(c)) and (y) the total
amount of cash distributed to NBCH as a dividend pursuant to the foregoing
clause (ii) shall not exceed $5,250,000,000.
 
(l) HoldCo shall deliver to NBCH the cash referred to in Section 1.01(k)(ii) in
immediately available funds by wire transfer to an account of NBCH with a bank
in New York City designated by NBCH, by notice to HoldCo, which notice shall be
delivered not later than two Business Days prior to the Closing Date (or if not
so designated, then by certified or official bank check payable in immediately
available funds to the order of NBCH in such amount).
 
(m) (i) HoldCo shall (i) adopt and file with the Secretary of State of the State
of Delaware a second amended and restated certificate of incorporation in the
form attached as Exhibit F (the “HoldCo Charter”), (ii) adopt and file with the
Secretary of State of the State of Delaware a certificate of designations in the
form attached as Exhibit G (the “Certificate of Designations”), and (iii) adopt
amended and restated bylaws in the form attached as Exhibit H.
 
(n) HoldCo and NBCH shall enter into an Exchange Agreement in the form attached
as Exhibit I (the “Exchange Agreement”) pursuant to which HoldCo shall issue
724,700 shares of preferred stock (the “HoldCo Preferred Shares”) and 789.9791
shares of common stock (the “HoldCo Common Shares”) to NBCH in exchange for all
of the HoldCo Shares held by NBCH, free and clear of all Liens.
 
(o) (i) NBCH, in its capacity as owner of 100% of the HoldCo Preferred Shares,
shall execute and deliver to HoldCo a written stockholder consent electing Brian
Worrell as the initial Series A Preferred Director (as defined in the
Certificate of Designations); and (ii) NBCH, in its capacity as owner of 100% of
the HoldCo Common Shares, shall execute and deliver to HoldCo a written
stockholder consent electing the initial Common Stock Directors (as defined in
the HoldCo Charter).
 
(p) Comcast and/or one or more Comcast Designees and NBCH shall enter into a
purchase agreement in the form attached as Exhibit J (the “HoldCo Share Purchase
Agreement”), pursuant to which Comcast and/or such Comcast Designee(s) shall
purchase from NBCH 100% of NBCH’s HoldCo Common Shares, free and clear of all
Liens, for a cash price equal to $2,725,908,924 (the “HoldCo Share Purchase
Price”).  The consummation of the transactions contemplated by the HoldCo Share
Purchase Agreement is referred to herein as the “HoldCo Acquisition”.
 
 


 
(4)
 
 
 
 
(q) (i) Comcast shall deliver or cause to be delivered to NBCH the HoldCo Share
Purchase Price in immediately available funds by wire transfer to an account of
NBCH with a bank in New York City designated by NBCH, by notice to Comcast,
which notice shall be delivered not later than two Business Days prior to the
Closing Date (or if not so designated, then by certified or official bank check
payable in immediately available funds to the order of NBCH in such amount) and
(ii) HoldCo shall deliver to Comcast and/or each applicable Comcast Designee
certificates representing the HoldCo Common Shares, duly endorsed in blank.
 
(r) Comcast and/or the Comcast Designee(s) which purchased the HoldCo Common
Shares pursuant to the HoldCo Share Purchase Agreement shall execute and deliver
to HoldCo a written stockholder consent electing new Common Stock Directors (as
defined in the HoldCo Charter).
 
(s) Comcast and/or each applicable Comcast Designee, HoldCo and each other
member of NBCUniversal shall enter into an amended and restated limited
liability company agreement of NBCUniversal in the form attached as Exhibit K
(the “Second Amended and Restated NBCUniversal LLC Agreement”).
 
(t) Comcast and GE shall, and shall cause their respective Affiliates to, enter
into Amendment No. 3 to the Tax Matters Agreement (the “TMA Amendment
Agreement”) in the form attached as Exhibit L.
 
Section 1.02 Pre-Closing Transaction.  Prior to the Closing, HoldCo and NBCH
shall enter into an agreement in the form attached as Exhibit M (the “NBCH
Assignment and Assumption Agreement”), pursuant to which HoldCo shall distribute
prior to the Closing as a dividend, in one or more distributions, all of its
assets, other than its interest in NBCUniversal Common Units and the rights
referred to in Section 1.01(f)(i), to NBCH, and NBCH shall assume all of the
Liabilities of HoldCo, other than Liabilities of NBCUniversal for which HoldCo
is liable in its capacity as an equity holder of NBCUniversal and any Third
Party Financing Liabilities.  The transaction described in the preceding
sentence shall, for all purposes of this Agreement, be included in the
definition of Transactions.
 
Section 1.03 Closing.  The closing (the “Closing”) of the Transactions hereunder
shall take place at the offices of Davis Polk & Wardwell LLP, 450 Lexington
Avenue, New York, New York on the Closing Date after satisfaction or, to the
extent permissible, waiver by the party or parties entitled to the benefit of
the conditions set forth in Article 7 (other than conditions that by their
nature are to be satisfied at the Closing, but subject to the satisfaction or,
to the extent permissible, waiver of those conditions at the Closing), or at
such other time or place as GE and Comcast may agree.
 
 


 
(5)
 
 
 
 
Section 1.04 Post-Closing Ownership.  Notwithstanding anything to the contrary
contained in this Agreement, immediately following the Closing, (a) Comcast
shall directly or indirectly own 100% of the HoldCo Common Shares (which shall
represent 78.99791% of the voting power and value of HoldCo), (b) NBCH shall own
100% of the HoldCo Preferred Shares (which shall represent 21.00209% of the
voting power and value of HoldCo) and (c) HoldCo shall own both NBCUniversal
Preferred Units and NBCUniversal Common Units.
 
 
ARTICLE 2
Representations and Warranties of NBCUniversal
 
 
NBCUniversal hereby represents and warrants to GE, NBCH and HoldCo as of the
date hereof and as of the Closing Date that:
 
Section 2.01 Organization, Qualification and Authority.  (a)  NBCUniversal is a
limited liability company duly formed, validly existing and in good standing
under the Laws of the State of Delaware and has all necessary power to enter
into, consummate the transactions contemplated by, and carry out its obligations
under, the Transaction Documents to which it is or will at Closing be a
party.  NBCUniversal is duly qualified as a foreign limited liability company or
other organization to do business, and, to the extent legally applicable, is in
good standing, in each jurisdiction where the character of its owned, operated
or leased properties or the nature of its activities makes such qualification
necessary, except for jurisdictions where the failure to be so qualified or in
good standing would not reasonably be expected, individually or in the
aggregate, to materially impair or delay the ability of NBCUniversal to
consummate the transactions contemplated by, or perform its obligations under,
the Transaction Documents to which it is or will at Closing be a party.
 
(b) The execution, delivery and performance by NBCUniversal of the Transaction
Documents to which it is or will at Closing be a party and the consummation by
NBCUniversal of the transactions contemplated by, and the performance by
NBCUniversal under, the Transaction Documents to which it is or will at Closing
be a party have been duly authorized by all requisite action on the part of
NBCUniversal.  This Agreement has been and, upon execution and delivery, the
other Transaction Documents to which NBCUniversal is or will at Closing be a
party will be, duly executed and delivered by NBCUniversal, and (assuming due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes and, upon execution and delivery, the other
Transaction Documents will constitute, legal, valid and binding obligations of
NBCUniversal, enforceable against NBCUniversal in accordance with their terms,
subject to the effect of any applicable Laws relating to bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance or preferential
transfers, or similar Laws relating to or affecting creditors’ rights generally
and
 
 


 
(6)
 
 
 
 
subject, as to enforceability, to the effect of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
Section 2.02 No Conflict.  The execution, delivery and performance of this
Agreement and the other Transaction Documents to which NBCUniversal is or will
at Closing be a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not (a) violate or conflict with the
organizational documents of NBCUniversal, (b) conflict with or violate any Law
or Governmental Order applicable to NBCUniversal or any of its properties or
assets, or (c) result in any breach of, or constitute a default (or an event
which, with the giving of notice or lapse of time, or both, would become a
default) under, or give to any Person any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of any Lien on any
properties or assets of NBCUniversal pursuant to, or require a consent or
approval under, any note, bond, mortgage or indenture, contract, agreement,
lease, license, permit, franchise or other material instrument to which
NBCUniversal is a party or by which any of its properties or assets is bound or
affected; except, in the case of clauses (b) and (c), for any such conflicts,
violations, breaches, defaults, rights or Liens as, individually or in the
aggregate, would not reasonably be expected to materially impair or delay the
ability of NBCUniversal to consummate the transactions contemplated by, or
perform its obligations under, the Transaction Documents to which it is or will
at Closing be a party.
 
Section 2.03 Consents and Approvals.  The execution, delivery and performance by
NBCUniversal of the Transaction Documents to which it is or will at Closing be a
party do not, and the performance by NBCUniversal of, and the consummation by
NBCUniversal of the transactions contemplated by, the Transaction Documents will
not, require any consent, approval, authorization or other action by, or any
filing with or notification to, any Governmental Authority, except (a) for the
regulatory approvals and filings set forth on Schedule 2.03 (the “Requisite
Approvals/Filings”), (b) where the failure to obtain such consent, approval,
authorization or action or to make such filing or notification would not
reasonably be expected, individually or in the aggregate, to materially impair
or delay the ability of NBCUniversal to consummate the transactions contemplated
by, or perform its obligations under, the Transaction Documents to which it is
or will at Closing be a party and (c) as may be required as a result of any
facts or circumstances relating to GE, NBCH, HoldCo or their respective
Affiliates (other than NBCUniversal and its Subsidiaries).
 
Section 2.04 Absence of Litigation.  No Actions are pending or, to the Knowledge
of NBCUniversal, threatened against NBCUniversal or any of its respective
properties or assets, that would reasonably be expected, individually or in the
aggregate, to prevent or materially impair or delay the consummation of the
 
 


 
(7)
 
 
 
 
transactions contemplated by the Transaction Documents, nor is there any
Governmental Order outstanding against, or, to the Knowledge of NBCUniversal,
any investigation by any Governmental Authority, involving NBCUniversal or any
of its properties or assets, that would reasonably be expected, individually or
in the aggregate, to prevent or materially impair or delay the consummation of
the transactions contemplated by the Transaction Documents.
 
Section 2.05 Brokers.  Except for fees and expenses of Morgan Stanley & Co. LLC
in connection with its rendering of investment banking advice to Comcast and its
Affiliates (including NBCUniversal), which will be paid by Comcast or
NBCUniversal, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with transactions
contemplated by the Transaction Documents based upon arrangements made by or on
behalf of NBCUniversal or any of its Subsidiaries.
 
Section 2.06 No Other Representations or Warranties.  EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE 2 AND IN THE OTHER
TRANSACTION DOCUMENTS, NBCUNIVERSAL MAKES NO OTHER EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY WITH RESPECT TO NBCUNIVERSAL OR THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS, AND NBCUNIVERSAL DISCLAIMS ANY OTHER
REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY NBCUNIVERSAL OR ITS AFFILIATES,
OR ANY OF ITS OR THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES.  EXCEPT AS SET FORTH IN THIS AGREEMENT OR IN THE OTHER
TRANSACTION DOCUMENTS, NBCUNIVERSAL HEREBY DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, PROJECTION, FORECAST,
STATEMENT, OR INFORMATION MADE, COMMUNICATED, OR FURNISHED (ORALLY OR IN
WRITING) TO GE, HOLDCO OR THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES
(INCLUDING ANY OPINION, INFORMATION, PROJECTION, OR ADVICE THAT MAY HAVE BEEN OR
MAY BE PROVIDED TO ANY OTHER PARTIES HERETO BY ANY DIRECTOR, OFFICER, EMPLOYEE,
AGENT, CONSULTANT, OR REPRESENTATIVE OF NBCUNIVERSAL OR ANY OF ITS
AFFILIATES).  NBCUNIVERSAL MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE
PROBABLE SUCCESS OR PROFITABILITY OF NBCUNIVERSAL OR ANY OF ITS SUBSIDIARIES.
 
 
 


 
(8)
 
 
 
 
ARTICLE 3
Representations and Warranties of GE, NBCH and HoldCo
 
 
GE, NBCH and HoldCo hereby represent and warrant, on a joint and several basis,
to Comcast and NBCUniversal as of the date hereof and as of the Closing Date
that:
 
Section 3.01 Incorporation, Qualification and Authority.  (a)  GE is a
corporation duly incorporated, validly existing and in good standing under the
Laws of the State of New York and has all necessary power to enter into,
consummate the transactions contemplated by, and carry out its obligations
under, the Transaction Documents to which it is or will at Closing be a
party.  GE is duly qualified as a foreign corporation or other organization to
do business, and, to the extent legally applicable, is in good standing, in each
jurisdiction where the character of its owned, operated or leased properties or
the nature of its activities makes such qualification necessary, except for
jurisdictions where the failure to be so qualified or in good standing would not
reasonably be expected to, individually or in the aggregate, materially impair
or delay the ability of GE to consummate the transactions contemplated by, or
perform its obligations under, the Transaction Documents to which it is or will
at Closing be a party.
 
(b) NBCH is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware and has all necessary power to
enter into, consummate the transactions contemplated by, and carry out its
obligations under, the Transaction Documents to which it is or will at Closing
be a party.  NBCH is duly qualified as a foreign corporation or other
organization to do business, and, to the extent legally applicable, is in good
standing, in each jurisdiction where the character of its owned, operated or
leased properties or the nature of its activities makes such qualification
necessary, except for jurisdictions where the failure to be so qualified or in
good standing would not reasonably be expected to, individually or in the
aggregate, materially impair or delay the ability of NBCH to consummate the
transactions contemplated by, or perform its obligations under, the Transaction
Documents to which it is or will at Closing be a party.
 
(c) HoldCo is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware and has all necessary power to
enter into, consummate the transactions contemplated by, and carry out its
obligations under, the Transaction Documents to which it is or will at Closing
be a party.  HoldCo is duly qualified as a foreign corporation or other
organization to do business, and, to the extent legally applicable, is in good
standing, in each jurisdiction where the character of its owned, operated or
leased properties or the nature of its activities makes such qualification
necessary, except for jurisdictions where the failure to be so qualified or in
good standing would not
 
 


 
(9)
 
 

 
reasonably be expected to, individually or in the aggregate, materially impair
or delay the ability of HoldCo to consummate the transactions contemplated by,
or perform its obligations under, the Transaction Documents to which it is or
will at Closing be a party.
 
(d) The execution, delivery and performance by each of GE, NBCH and HoldCo of
the Transaction Documents to which it is or will at Closing be a party, and the
consummation by each of GE, NBCH and HoldCo of the transactions contemplated by,
and the performance by each of GE, NBCH and HoldCo under, the Transaction
Documents to which it is or will at Closing be a party have been duly authorized
by all requisite action on the part of GE, NBCH and HoldCo.  This Agreement has
been and, upon execution and delivery, the other Transaction Documents to which
GE, NBCH or HoldCo is or will at Closing be a party have been or will be duly
executed and delivered by GE, NBCH and HoldCo, as applicable, and (assuming due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes and, upon execution and delivery, the other
Transaction Documents will constitute, legal, valid and binding obligations of
GE, NBCH and HoldCo, as applicable, enforceable against GE, NBCH and HoldCo, as
applicable, in accordance with their terms, subject to the effect of any
applicable Laws relating to bankruptcy, reorganization, insolvency, moratorium,
fraudulent conveyance or preferential transfers, or similar Laws relating to or
affecting creditors’ rights generally and subject, as to enforceability, to the
effect of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
(e) GE has previously made available to Comcast complete and correct copies of
the certificate of incorporation and bylaws of HoldCo, as amended through the
date hereof.  The certificate of incorporation and bylaws of HoldCo are in full
force and effect, and no resolution is pending or has been adopted providing for
the amendment thereof or for the dissolution or winding up of HoldCo.  HoldCo is
not in violation of any of the provisions of its certificate of incorporation or
bylaws.
 
Section 3.02 Capital Structure of HoldCo.  The authorized capital stock of
HoldCo consists of 1,000 HoldCo Shares, and 1,000 HoldCo Shares are issued and
outstanding.  All of the outstanding HoldCo Shares have been duly authorized and
validly issued, and are fully paid and nonassessable and were not issued in
violation of any preemptive rights or any Law (including any federal or state
securities Laws).  There are no options, warrants or rights of conversion or
other rights, agreements, arrangements or commitments obligating HoldCo to
issue, sell, purchase, return or redeem any HoldCo Shares or other equity
interests of HoldCo or securities convertible into or exchangeable for HoldCo
Shares or other equity interests of HoldCo.  There are no voting trusts,
stockholder agreements,
 
 


 
(10)
 
 
 
 
proxies or other agreements in effect with respect to the voting or transfer of
the HoldCo Shares or other equity interests of HoldCo (other than as set forth
in the NBCUniversal LLC Agreement).
 
Section 3.03 Ownership of HoldCo and NBCH.  NBCH is the record and beneficial
owner of all outstanding HoldCo Shares, free and clear of any Liens (other than
the restrictions set forth in the NBCUniversal LLC Agreement).  GE is the record
and beneficial owner of all outstanding shares of NBCH, free and clear of any
Liens.
 
Section 3.04 Ownership of NBCUniversal Common Units.  HoldCo is the record and
beneficial owner of 4,900 NBCUniversal Common Units, free and clear of any Liens
(other than the restrictions set forth in the NBCUniversal LLC Agreement).  As
of the date hereof, except as set forth on Schedule 3.04, HoldCo does not,
directly or indirectly, own any capital stock or other equity interests in any
Person other than NBCUniversal.  Neither HoldCo nor any Person that HoldCo
controls, including the Subsidiaries set forth on Schedule 3.04, holds any FCC
license.  As of the Closing Date, after the consummation of the transactions
contemplated by the NBCH Assignment and Assumption Agreement, HoldCo shall not,
directly or indirectly, own any capital stock or other equity interests, in any
Person other than NBCUniversal and its Subsidiaries.
 
Section 3.05 No Conflict.  The execution, delivery and performance of this
Agreement and the other Transaction Documents to which GE, NBCH or HoldCo is or
will at Closing be a party and the consummation by GE, NBCH and HoldCo of the
transactions contemplated hereby and thereby, do not and will not (a) violate or
conflict with any of the organizational documents of GE, NBCH or HoldCo, (b)
conflict with or violate any Law or Governmental Order applicable to GE, NBCH or
HoldCo or any of their respective properties or assets or (c) result in any
breach of, or constitute a default (or an event which, with the giving of notice
or lapse of time, or both, would become a default) under, or give to any Person
any rights of termination, amendment, acceleration or cancellation of, or result
in the creation of any Lien on any of the properties or assets of GE, NBCH or
HoldCo pursuant to, or require a consent or approval under, any note, bond,
mortgage or indenture, contract, agreement, lease, license, permit, franchise or
other material instrument to which GE, NBCH or HoldCo is a party or by which any
of their respective properties or assets is bound or affected; except, in the
case of clauses (b) and (c), for any such conflicts, violations, breaches,
defaults, rights or Liens as, individually or in the aggregate, would not
reasonably be expected to materially impair or delay the ability of GE, NBCH or
HoldCo to consummate the transactions contemplated by, or perform its
obligations under, the Transaction Documents to which it is or will at Closing
be a party.
 
Section 3.06 Consents and Approvals.  The execution, delivery and performance by
GE, NBCH and HoldCo of the Transaction Documents to which
 


 
(11)
 
 
 
 
GE, NBCH or HoldCo is or will at Closing be a party do not, and the performance
by GE, NBCH and HoldCo of, and the consummation by GE, NBCH and HoldCo of the
transactions contemplated by, the Transaction Documents will not, require any
consent, approval, authorization or other action by, or any filing with or
notification to, any Governmental Authority, except (a) the Requisite
Approvals/Filings, (b) where the failure to obtain such consent, approval,
authorization or action or to make such filing or notification would not
reasonably be expected, individually or in the aggregate, to materially impair
or delay the ability of GE, NBCH or HoldCo to consummate the transactions
contemplated by, or perform its obligations under, the Transaction Documents to
which it is or will at Closing be a party and (c) as may be required as a result
of any facts or circumstances relating to Comcast or its Affiliates (other than
NBCUniversal and its Subsidiaries).
 
Section 3.07 Absence of Litigation.  No Actions are pending or, to the Knowledge
of GE, threatened against GE, NBCH or HoldCo or any of their respective
properties or assets, that would reasonably be expected, individually or in the
aggregate, to prevent or materially impair or delay the consummation of the
transactions contemplated by the Transaction Documents, nor is there any
Governmental Order outstanding against, or, to the Knowledge of GE, any
investigation by any Governmental Authority, involving GE, NBCH or HoldCo or any
of their respective properties or assets, that would reasonably be expected,
individually or in the aggregate, to prevent or materially impair or delay the
consummation of the transactions contemplated by the Transaction Documents.
 
Section 3.08 No Liabilities. (a) Except as set forth on Schedule 3.08(a), since
the date of its incorporation HoldCo has not engaged in any activities other
than holding ownership interests in NBCUniversal (or any predecessor of
NBCUniversal).
 
(b) Except for (x) obligations expressly contemplated by the Master Agreement,
the Transaction Documents, the HoldCo Third Party Financing Agreements and the
NBCUniversal LLC Agreement and (y) the Liabilities described on Schedule
3.08(b), HoldCo has no Liabilities of any kind.
 
Section 3.09 Brokers.  Except for fees and expenses of J.P. Morgan Securities
Inc., in connection with their rendering of investment banking advice to GE and
its Affiliates (excluding NBCUniversal and its Subsidiaries), which will be paid
by GE, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with transactions contemplated
by the Transaction Documents based upon arrangements made by or on behalf of GE
or HoldCo or any of their respective Affiliates (excluding NBCUniversal and its
Subsidiaries).
 
 


 
(12)
 
 
 
 
Section 3.10 Securities Matters.  The HoldCo Notes and the HoldCo Preferred
Shares to be acquired pursuant to Section 1.01 are being acquired by NBCH for
its own account, and not with a view to, or for the offer or sale in connection
with, any distribution or sale of the HoldCo Notes or the HoldCo Preferred
Shares or any interest in them in violation of the Securities Act (or analogous
Laws in any non-U.S. jurisdiction).  NBCH has sufficient knowledge and
experience in financial and business matters to be capable of evaluating the
merits and risks of its investment in the HoldCo Notes and the HoldCo Preferred
Shares, and is capable of bearing the economic risks of such investment,
including a complete loss of its investment in the HoldCo Notes and the HoldCo
Preferred Shares.  NBCH is both a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act (a “QIB”) and a “qualified purchaser” (a
“QP”) as defined in Section 2(a)(51) of the Investment Company Act of 1940, as
amended, and the rules and regulations thereunder (the “Investment Company
Act”).  NBCH acknowledges that HoldCo has not been registered as an investment
company under the Investment Company Act and that the HoldCo Notes and the
HoldCo Preferred Shares have not been registered under the Securities Act or any
state securities Laws, and understands and agrees that it may not sell or
dispose of any of the HoldCo Notes and/or the HoldCo Preferred Shares except to
a Person who is both a QIB and a QP pursuant to the terms of the Indenture
governing the HoldCo Notes or the terms of the HoldCo Preferred Shares as set
forth in the Certificate of Designations, as applicable.
 
Section 3.11 No Other Representations or Warranties.  EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE 3 AND IN THE OTHER
TRANSACTION DOCUMENTS, NEITHER GE, NBCH NOR HOLDCO MAKES ANY OTHER EXPRESS OR
IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT TO GE, NBCH OR HOLDCO OR THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, AND EACH OF GE, NBCH AND
HOLDCO DISCLAIMS ANY OTHER REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY GE,
NBCH, HOLDCO, THEIR RESPECTIVE AFFILIATES, OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES.  EXCEPT AS SET FORTH IN THIS
AGREEMENT OR IN THE OTHER TRANSACTION DOCUMENTS, EACH OF GE, NBCH AND HOLDCO
HEREBY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION,
WARRANTY, PROJECTION, FORECAST, STATEMENT, OR INFORMATION MADE, COMMUNICATED, OR
FURNISHED (ORALLY OR IN WRITING) TO COMCAST, NBCUNIVERSAL OR THEIR RESPECTIVE
AFFILIATES OR REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION, PROJECTION,
OR ADVICE THAT MAY HAVE BEEN OR MAY BE PROVIDED TO ANY OTHER PARTIES HERETO BY
ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT, CONSULTANT, OR
 
 


 
(13)
 
 
 
 
REPRESENTATIVE OF GE, NBCH OR HOLDCO OR ANY OF THEIR RESPECTIVE
AFFILIATES).  NEITHER GE, NBCH NOR HOLDCO MAKES ANY REPRESENTATIONS OR
WARRANTIES REGARDING THE PROBABLE SUCCESS OR PROFITABILITY OF GE, NBCH OR
HOLDCO.
 
 
ARTICLE 4
Representations and Warranties of Comcast
 
Comcast hereby represents and warrants to GE, NBCH and HoldCo as of the date
hereof and as of the Closing Date that:
 
Section 4.01 Incorporation, Qualification and Authority.  (a) Comcast is a
corporation duly incorporated and validly subsisting under the Laws of the
Commonwealth of Pennsylvania and has all necessary power to enter into,
consummate the transactions contemplated by, and carry out its obligations
under, the Transaction Documents to which it is or will at Closing be a
party.  Comcast is duly qualified as a foreign corporation or other organization
to do business, and, to the extent legally applicable, is in good standing, in
each jurisdiction where the character of its owned, operated or leased
properties or the nature of its activities makes such qualification necessary,
except for jurisdictions where the failure to be so qualified or in good
standing would not reasonably be expected, individually or in the aggregate, to
materially impair or delay the ability of Comcast to consummate the transactions
contemplated by, or perform its obligations under, the Transaction Documents to
which it is or will at Closing be a party.
 
(b) The execution, delivery and performance by Comcast of the Transaction
Documents to which it is or will at Closing be a party and the consummation by
Comcast of the transactions contemplated by, and the performance by Comcast
under, the Transaction Documents to which it is or will at Closing be a party
have been duly authorized by all requisite action on the part of Comcast.  This
Agreement has been and, upon execution and delivery, the other Transaction
Documents to which Comcast is or will at Closing be a party will be, duly
executed and delivered by Comcast, and (assuming due authorization, execution
and delivery by the other parties hereto and thereto) this Agreement constitutes
and, upon execution and delivery, the other Transaction Documents will
constitute, legal, valid and binding obligations of Comcast, enforceable against
Comcast in accordance with their terms, subject to the effect of any applicable
Laws relating to bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance or preferential transfers, or similar Laws relating to or affecting
creditors’ rights generally and subject, as to enforceability, to the effect of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
 


 
(14)
 
 
 
 
Section 4.02 No Conflict.  The execution, delivery and performance of this
Agreement and the other Transaction Documents to which Comcast is or will at
Closing be a party, and the consummation of the transactions contemplated hereby
and thereby, do not and will not (a) violate or conflict with the articles of
incorporation or bylaws of Comcast, (b) conflict with or violate any Law or
Governmental Order applicable to Comcast or any of its properties or assets, or
(c) result in any breach of, or constitute a default (or an event which, with
the giving of notice or lapse of time, or both, would become a default) under,
or give to any Person any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any Lien on any properties or
assets of Comcast pursuant to, or require a consent or approval under, any note,
bond, mortgage or indenture, contract, agreement, lease, license, permit,
franchise or other material instrument to which Comcast is a party or by which
any of its properties or assets is bound or affected; except, in the case of
clauses (b) and (c), for any such conflicts, violations, breaches, defaults,
rights or Liens as, individually or in the aggregate, would not reasonably be
expected to materially impair or delay the ability of Comcast to consummate the
transactions contemplated by, or perform its obligations under, the Transaction
Documents to which it is or will at Closing be a party.
 
Section 4.03 Consents and Approvals.  The execution, delivery and performance by
Comcast of the Transaction Documents to which it is or will at Closing be a
party do not, and the performance by Comcast of, and the consummation by Comcast
of the transactions contemplated by, the Transaction Documents will not, require
any consent, approval, authorization or other action by, or any filing with or
notification to, any Governmental Authority, except (a) the Requisite
Approvals/Filings, (b) where the failure to obtain such consent, approval,
authorization or action or to make such filing or notification would not
reasonably be expected, individually or in the aggregate, to materially impair
or delay the ability of Comcast to consummate the transactions contemplated by,
or perform its obligations under, the Transaction Documents to which it is or
will at Closing be a party and (c) as may be required as a result of any facts
or circumstances relating to GE, NBCH, HoldCo or their respective Affiliates
(other than NBCUniversal and its Subsidiaries).
 
Section 4.04 Absence of Litigation.  No Actions are pending or, to the Knowledge
of Comcast, threatened against Comcast or any of its respective properties or
assets, that would reasonably be expected, individually or in the aggregate, to
prevent or materially impair or delay the consummation of the transactions
contemplated by the Transaction Documents, nor is there any Governmental Order
outstanding against, or, to the Knowledge of Comcast, any investigation by any
Governmental Authority, involving Comcast or any of its properties or assets,
that would reasonably be expected, individually or in the
 
 


 
(15)
 
 
 
 
aggregate, to prevent or materially impair or delay the consummation of the
transactions contemplated by the Transaction Documents.
 
Section 4.05 Brokers.  Except for fees and expenses of Morgan Stanley & Co. LLC
in connection with its rendering of investment banking advice to Comcast and its
Affiliates (including NBCUniversal), which will be paid by Comcast or
NBCUniversal, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with transactions
contemplated by the Transaction Documents based upon arrangements made by or on
behalf of Comcast or any of its Affiliates.
 
Section 4.06 Securities Matters.  The NBCUniversal Common Units and the HoldCo
Common Shares to be purchased pursuant to Section 1.01 are being acquired by
Comcast (and/or one or more Comcast Designees, as applicable), for its (or
their) own account(s), and not with a view to, or for the offer or sale in
connection with, any distribution or sale of the NBCUniversal Common Units or
the HoldCo Common Shares or any interest in them in violation of the Securities
Act (or analogous Laws in any non-U.S. jurisdiction).  Comcast (and/or one or
more Comcast Designees, as applicable) has sufficient knowledge and experience
in financial and business matters to be capable of evaluating the merits and
risks of its investment in the NBCUniversal Common Units and the HoldCo Common
Shares, and is capable of bearing the economic risks of such investment,
including a complete loss of its investment in the NBCUniversal Common Units
and/or the HoldCo Common Shares.  Comcast (and/or one or more Comcast Designees)
acknowledges that the NBCUniversal Common Units and HoldCo Common Shares have
not been registered under the Securities Act or any state securities Laws, and
each of them, as applicable, understands and agrees that it may not sell or
dispose of any of the NBCUniversal Common Units and/or HoldCo Common Shares
except pursuant to a registered offering in compliance with, or in a transaction
exempt from, the registration requirements of the Securities Act and any other
applicable state, foreign or federal securities Laws.
 
Section 4.07 Guarantees of HoldCo Notes.  The Guarantees (as defined in the
HoldCo Notes) have been duly authorized and, when the Notes have been duly
executed and authenticated in accordance with the provisions of the Indenture
and delivered to NBCH in accordance with the terms of this Agreement, will be
valid and binding obligations of each Guarantor (as defined in the HoldCo
Notes), enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and equitable principles of general applicability, and will be
entitled to the benefits of the Indenture.
 
Section 4.08 No Other Representations or Warranties.  EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE 4 AND IN THE OTHER
TRANSACTION DOCUMENTS,
 
 


 
(16)
 
 
 
 
COMCAST MAKES NO OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH
RESPECT TO COMCAST OR THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS, AND COMCAST DISCLAIMS ANY OTHER REPRESENTATIONS OR WARRANTIES,
WHETHER MADE BY COMCAST OR ITS AFFILIATES, OR ANY OF ITS OR THEIR OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES.  EXCEPT AS SET FORTH IN THIS
AGREEMENT OR IN THE OTHER TRANSACTION DOCUMENTS, COMCAST HEREBY DISCLAIMS ALL
LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, PROJECTION,
FORECAST, STATEMENT, OR INFORMATION MADE, COMMUNICATED, OR FURNISHED (ORALLY OR
IN WRITING) TO GE, HOLDCO OR THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES
(INCLUDING ANY OPINION, INFORMATION, PROJECTION, OR ADVICE THAT MAY HAVE BEEN OR
MAY BE PROVIDED TO ANY OTHER PARTIES HERETO BY ANY DIRECTOR, OFFICER, EMPLOYEE,
AGENT, CONSULTANT, OR REPRESENTATIVE OF COMCAST OR ANY OF ITS
AFFILIATES).  COMCAST MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE
PROBABLE SUCCESS OR PROFITABILITY OF COMCAST, HOLDCO, NBCUNIVERSAL OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES.
 
 
ARTICLE 5
Additional Agreements
 
Section 5.01 Conduct of HoldCo.  (a) From the date hereof until the Closing,
HoldCo shall not engage in any activities or conduct any operations, other than
holding NBCUniversal Common Units and the other equity interests listed on
Schedule 3.04, and shall not incur any Liabilities, other than as listed on
Schedule 3.08(b) or expressly contemplated by this Agreement.
 
(b) GE shall take all action necessary to cause HoldCo and NBCH to perform their
respective obligations under this Agreement and the other Transaction Documents
and to consummate the transactions contemplated hereby and thereby on the terms
set forth herein and therein; provided that GE’s obligations with respect to
HoldCo under this Section 5.01(b) shall cease upon the occurrence of the HoldCo
Acquisition.
 
(c) Comcast shall take all action necessary to cause HoldCo and any Comcast
Designee to perform their respective obligations under this Agreement and the
other Transaction Documents and to consummate the transactions contemplated
hereby and thereby on the terms set forth herein and therein; provided that
Comcast’s obligations with respect to HoldCo under this Section 5.01(c) shall
commence only upon the occurrence of the HoldCo Acquisition.
 
 
 


 
(17)
 
 
 
 
Section 5.02 Reasonable Best Efforts; Regulatory and Other Authorizations;
Consents.  (a) Subject to the terms and conditions of this Agreement, each party
hereto shall use its reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary or desirable to
consummate the transactions contemplated by this Agreement, including using its
reasonable best efforts to (i) prepare and file as promptly as practicable with
any Governmental Authority or other third party all documentation to effect all
necessary filings, notices, petitions, statements, registrations, submissions of
information, applications and other documents and (ii) avoid the entry of, or
effect the dissolution of, any decree, order, judgment, injunction, temporary
restraining order or other order in any suit or proceeding, that would otherwise
have the effect of preventing or materially impairing or delaying the
consummation of the transactions contemplated by this Agreement.  For the
purposes of this Agreement, “reasonable best efforts” shall not be deemed to
include (A) entering into any settlement, undertaking, consent decree,
stipulation or agreement with any Governmental Authority in connection with the
transactions contemplated by the Transaction Documents, (B) litigating,
challenging, participating in or taking any other action with respect to any
action or proceeding by any Governmental Authority or (C) divesting or otherwise
holding separate (including by establishing a trust or otherwise), or taking any
other action (or otherwise agreeing to do any of the foregoing) with respect to,
the businesses, assets or properties of any of NBCUniversal, GE, NBCH, HoldCo or
Comcast or any of their respective Subsidiaries or Affiliates, and
notwithstanding any provision of this Agreement, no party hereto shall be
required to take any action referred to in clause (A), (B) or (C).
 
(b) Each party hereto agrees to promptly notify the other parties of any
material oral or written communication it receives from any Governmental
Authority relating to the matters that are the subject of this Agreement, permit
the other parties to review in advance any material communication proposed to be
made by such party to any Governmental Authority and provide the other parties
with copies of all material correspondence, filings or other communications
between them or any of their Representatives, on the one hand, and any
Governmental Authority or members of its staff, on the other hand.  No party to
this Agreement shall agree to participate in any significant meeting or
discussion with any Governmental Authority in respect of any such filings,
investigation or other inquiry unless it consults with the other parties in
advance and, to the extent permitted by such Governmental Authority, gives the
other parties the opportunity to attend and participate at such meeting.  Each
party hereto will coordinate and cooperate fully with the other parties hereto
in exchanging such information and providing such assistance as the other
parties may reasonably request in connection with the foregoing.
 
 


 
(18)
 
 
 
 
Section 5.03 Further Action.  (a)  Each of the parties hereto shall execute and
deliver, or shall cause to be executed and delivered, such documents and other
papers and shall take, or shall cause to be taken, such further actions as may
be reasonably required to carry out the provisions of this Agreement and the
other Transaction Documents and give effect to the transactions contemplated
hereby and thereby.
 
(b) Each of the parties hereto shall keep the other parties reasonably apprised
of the status of the matters relating to the completion of the transactions
contemplated hereby.  From time to time following the Closing, the parties
hereto shall, and shall cause their respective Affiliates to, execute,
acknowledge and deliver all reasonable further conveyances, notices,
assumptions, releases, acquittances and instruments, and shall take such
reasonable actions as may be necessary or appropriate to make effective the
transactions contemplated by the Transaction Documents as may be reasonably
requested by any other party.
 
(c) Each of the parties hereto will cooperate to obtain any authorizations,
consents, waivers, orders and approvals that may be required in connection with
the transactions contemplated by the Transaction Documents.  No party hereto
shall be required to (and HoldCo shall not without the mutual written consent of
Comcast and GE) compensate any third party, commence or participate in
litigation or offer or grant any accommodation (financial or otherwise) to any
third party to obtain any consent or approval.
 
Section 5.04 HoldCo Third Party Financing.  (a) Comcast shall arrange for third
party debt financing (the “HoldCo Third Party Financing”) pursuant to which
HoldCo will incur, immediately prior to the issuance of the HoldCo Preferred
Shares, additional debt of $1,250,000,000 in aggregate principal amount, which
will be guaranteed by Comcast.  Prior to the Closing, Comcast shall negotiate,
and to the extent (but only to the extent) requested by or consented to in
writing by Comcast, GE shall cause HoldCo to enter into, definitive agreements
(the “HoldCo Third Party Financing Agreements”) with respect to, and to
consummate in accordance with the terms of this Agreement, the HoldCo Third
Party Financing.
 
(b) In addition to the HoldCo Third Party Financing, Comcast may arrange for
additional third party debt financing (the “Excluded HoldCo Third Party
Financing”) pursuant to which HoldCo will incur, immediately prior to the
issuance of the HoldCo Preferred Shares, additional debt in an aggregate
principal amount not to exceed $100,000,000, which will be guaranteed by
Comcast, for purposes of paying the expenses of HoldCo (including any fees
incurred in connection with the HoldCo Third Party Financing or the Excluded
HoldCo Third Party Financing).  Prior to the Closing, Comcast may negotiate, and
to the extent (but only to the extent) requested by or consented to in writing
by Comcast, GE shall cause HoldCo to enter into, definitive agreements with
respect to, and to
 
 


 
(19)
 
 
 
 
consummate in accordance with the terms of this Agreement, the Excluded HoldCo
Third Party Financing.  For the avoidance of doubt, the Excluded HoldCo Third
Party Financing shall not constitute Additional HoldCo Third Party Financing (as
defined in Section 5.04(c)).  
 
(c) In addition to the HoldCo Third Party Financing and the Excluded HoldCo
Third Party Financing, at any time and from time to time prior to the Closing,
Comcast may arrange for additional third party debt financing (the “Additional
HoldCo Third Party Financing”), which may include unsecured notes (“Third Party
HoldCo Notes”) that rank pari passu with the HoldCo Notes.  Prior to the
Closing, Comcast shall negotiate, and to the extent (but only to the extent)
requested by or consented to in writing by Comcast, GE shall cause HoldCo to
enter into, definitive agreements (the “Additional HoldCo Third Party Financing
Agreements”) with respect to, and to consummate in accordance with the terms of
this Agreement, any Additional HoldCo Third Party Financing; provided, that any
such Additional HoldCo Third Party Financing Agreements shall be in form and
substance reasonably acceptable to GE and HoldCo and shall provide that no such
Additional HoldCo Third Party Financing Agreements shall remain outstanding if
the Closing does not occur and this Agreement is terminated in accordance with
its terms.  Such Additional HoldCo Third Party Financing shall provide for
guarantees by Comcast and its cable holding companies that guarantee Comcast’s
senior unsecured debt securities, such guarantees to be effective either upon
issuance or upon Closing.  Subject to Section 5.04(c)(ii) below and the proviso
to Section 1.01(k), GE shall cause HoldCo to distribute the net proceeds of any
Additional HoldCo Third Party Financing to NBCH at the Closing in lieu of HoldCo
Notes having the same aggregate principal amount, and the principal amount of
each series of HoldCo Notes (as set forth in Section 1.01(k)) shall be reduced
on a pro rata basis (in proportion to the contemplated aggregate principal
amount of the Holdco Notes represented by each such series) by the aggregate
amount of any proceeds of Additional HoldCo Third Party Financing so distributed
to NBCH, as set forth in Section 1.01(k).  In connection with any Additional
HoldCo Third Party Financing:
 
(i) GE and Comcast will cooperate to provide that the proceeds of any Additional
HoldCo Third Party Financing issued or incurred prior to the Closing shall be
held in escrow with a third-party escrow agent pending the Closing (at Comcast’s
cost) and either (A) released to NBCH at the Closing in accordance with Section
1.01(k) or (B) if the Closing does not occur and this Agreement is terminated in
accordance with its terms, returned to the lenders or holders of such Additional
HoldCo Third Party Financing (as the case may be) in accordance with the terms
of the Additional HoldCo Third Party Financing Agreements.
 
 
 


 
(20)
 
 
 
 
(ii) Comcast and GE shall each pay 50% of all discounts and selling commissions
incurred in connection with any Additional HoldCo Third Party Financing (the
“Shared Underwriting Expenses”).
 
(d) In order to assist with obtaining the HoldCo Third Party Financing, any
Excluded HoldCo Third Party Financing and any Additional HoldCo Third Party
Financing and any financings to be obtained by Comcast in connection with the
consummation of the transactions contemplated by this Agreement (collectively,
the “Third Party Financing”) (it being understood that the consummation of any
such financing to be obtained by Comcast shall not be a condition to the
obligation of Comcast to consummate the transactions contemplated by this
Agreement), each of NBCUniversal, HoldCo, Comcast, NBCH and GE shall, and shall
cause its respective Subsidiaries to, and shall use its commercially reasonable
efforts to cause its respective Representatives to, provide such assistance and
cooperation as HoldCo or Comcast may reasonably request (including, but not
limited to, providing (x) all information requested by any lender providing such
Third Party Financing necessary to enable such lender to identify HoldCo to the
extent required for compliance with the Patriot Act or other “know your
customer” and anti-money laundering rules and regulations, (y) such documents
(which shall not include legal opinions) with respect to the good standing of
HoldCo, the due authorization, execution and authentication of the Third Party
Financing and other matters related to the due authorization, execution and
authentication of such Third Party Financing as Comcast, any lender providing
Third Party Financing or any managing initial purchasers of an offering of Third
Party HoldCo Notes may reasonably request and (z) such information with respect
to Holdco as would be required of GE and NBCH in connection with any “Demand”
under the Notes Marketing Assistance Agreement); provided, that in no event will
GE or any of its Affiliates be required to provide any credit support in
connection with the Third Party Financing nor will GE, its Affiliates (other
than HoldCo) or its Representatives be required to enter into or perform any
obligations under any HoldCo Third Party Financing Agreement or any Additional
HoldCo Third Party Financing Agreement or otherwise provide any representations,
warranties, indemnities, agreements, opinions or other documents or certificates
by or on behalf of HoldCo, GE, NBCH or any other party in connection therewith,
except as provided in clauses (x), (y) and (z) of this sentence.  Any offering
materials used by or on behalf of Comcast in connection with any Additional
HoldCo Third Party Financing Agreement shall be in form and substance reasonably
acceptable to GE and HoldCo, and Comcast shall provide GE and HoldCo drafts of
such materials and a reasonable period of time to review and comment upon such
materials prior to any use thereof. Comcast shall promptly reimburse GE and
HoldCo for (i) all of their respective reasonable and documented out-of-pocket
costs, fees and expenses (excluding GE’s allocable portion of the Shared
Underwriting Expenses) to the extent resulting from any actions taken by either
of them in the
 
 


 
(21)
 
 
 
 
course of compliance with their obligations under, or at the request of Comcast
pursuant to, this Section 5.04 and (ii) any other Liabilities arising out of or
in relation to the Third Party Financing, except to the extent arising out of
the gross negligence or willful misconduct of a GE Indemnified Party or a HoldCo
Indemnified Party (collectively, the “Third Party Financing Liabilities”).
 
Section 5.05 Advertising.  Effective upon the Closing, in lieu of the agreements
set forth in Section 6.24 of the Master Agreement, the parties hereby agree that
(a) during each calendar year from and including 2013 to and including 2016, GE
will directly or indirectly through one or more of its Subsidiaries purchase no
less than $59 million of gross advertising, in the aggregate, and (b) during
each calendar year from and including 2017 to and including 2018, GE will
directly or indirectly through one or more of its Subsidiaries purchase no less
than $60 million of gross advertising, in the aggregate, in each case from
NBCUniversal and its Subsidiaries. In addition, GE will purchase from
NBCUniversal and its Subsidiaries (a) $25 million of gross advertising in
connection with the 2014 Olympic Games, (b) $50 million of gross advertising in
connection with the 2016 Olympic Games, (c) $25 million of gross advertising in
connection with the 2018 Olympic Games and (d) $50 million of gross advertising
in connection with the 2020 Olympic Games. Purchases of advertising by GE and
its Subsidiaries pursuant to this Section 5.05 shall be effected on arms’ length
terms; provided that (i) GE and its Subsidiaries shall be entitled to
preferential client treatment, including access to marketing execution and
placements comparable to the top tier or highest spender category of advertising
or past practice, whichever is more favorable to GE, and (ii) once specific
advertising schedules are ordered by GE, such orders and associated expenditures
are non-cancelable subject to mutually acceptable options and any other terms
and conditions as are negotiated by the parties at the time the order is
placed.  For the avoidance of doubt, the dollar amounts described in this
Section 5.05 are for the purchase of advertising, including access to marketing
execution, but exclusive of associated out-of-pocket expenses. This Section 5.05
shall have no force or effect if this Agreement is terminated prior to the
Closing. Effective upon the Closing, the parties agree that Section 6.24 of the
Master Agreement will have no further force or effect.
 
Section 5.06 NBCUniversal LLC Agreement.  For all purposes of the NBCUniversal
LLC Agreement, each of Comcast and GE hereby consents to, and shall at the
request of the other party cause each of its Affiliates that is a member of
NBCUniversal to execute a written consent to, and to waive any requirement for
the approval of the board of directors of NBCUniversal in connection with, (a)
the entry by NBCUniversal into this Agreement and each other Transaction
Document to which it is or is to be a party and (b) the consummation of the
transactions contemplated hereby and thereby.
 
 
 


 
(22)
 
 
 
 
Section 5.07 NBCUniversal Media.  NBCUniversal Media hereby consents to (i) the
entry into this Agreement and each other Transaction Document by the parties
hereto and thereto, respectively and (ii) the consummation of the transactions
contemplated hereby and thereby.
 
Section 5.08 Releases.  (a)  Effective as of the Closing, each party to this
Agreement (each, a “Releasing Person”), for itself and on behalf of its current
and former Affiliates, directors, officers, employees and representatives and
their respective successors and assigns, hereby irrevocably waives, releases and
discharges each other party to this Agreement and each such other party’s
current and former Affiliates, directors, officers, employees and
representatives and their respective successors and assigns (other than, in each
case, any such other Person that is an Affiliate of such Releasing Person
immediately after the Closing) (each, a “Released Person”), from any and all
Liabilities to such Releasing Person of any kind or nature whatsoever (including
in respect of rights of contribution or indemnification) based on, arising out
of or relating to a Released Person’s status as a member, director, officer,
employee or representative of NBCUniversal from the “Closing” (as defined in the
Master Agreement) through and including the Closing hereunder, in each case
whether arising under the NBCUniversal LLC Agreement or any other agreement or
understanding or otherwise at law or in equity (collectively, the “Released
Obligations”); provided that the Released Obligations shall not include (i) any
Liability of HoldCo in respect of any pre-Closing breach of Section 10.01 of the
NBCUniversal LLC Agreement (as in effect from time to time prior to the
Closing), for which GE shall provide indemnification as provided in Section 9.01
hereof, (ii) any obligations (whether now existing or hereafter arising) of GE
(A) under Section 9.14 of the NBCUniversal LLC Agreement as in effect
immediately prior to the Closing or (B) in respect of Confidential Information
(as defined in the NBCUniversal LLC Agreement), all of which obligations
described in the foregoing clauses (A) and (B) shall continue in effect in
accordance with their terms notwithstanding the withdrawal of any member of
NBCUniversal or any subsequent amendment, restatement or other modification of
the NBCUniversal LLC Agreement (and GE acknowledges and agrees that it shall,
and shall cause its Subsidiaries to, continue to treat Confidential Information
(as defined in the NBCUniversal LLC Agreement) in accordance with Section 10.01
as though GE had been a member of NBCUniversal prior to the Closing) or (iii)
any obligations of Comcast Navy Contribution, LLC, Comcast Navy Acquisition, LLC
or NBCUniversal under Sections 4.10, 5.02, 10.02, 10.03 and 10.06 of the
NBCUniversal LLC Agreement (as in effect from time to time prior to the
Closing).  For the avoidance of doubt, the foregoing waiver, release and
discharge shall not apply in respect of any Liability arising under (1) this
Agreement, (2) any other Transaction Document, or (3) any Initial Investment
Agreement other than the NBCUniversal LLC Agreement.
 
 
 


 
(23)
 
 
 
 
(b) In connection with the waiver, release and discharge effected by Section
5.08(a), each Releasing Person acknowledges that such waiver, release and
discharge is a general waiver, release and discharge and waives any rights it
may have under any Law that purports to limit the effect of a general waiver,
release and discharge (such as a Law that seeks to limit the effect of a general
waiver, release and discharge only to claims that are known at the time such
waiver, release and discharge is granted).  Each Releasing Person further
acknowledges that it may discover, after this Agreement becomes effective, that
the facts and circumstances upon which it based its decision to enter into such
general waiver, release and discharge are other than or different from what it
now believes to be true.  Such general waiver, release and discharge shall,
however, remain binding and effective notwithstanding the discovery of such new
or different facts or circumstances.
 
Section 5.09 GE Transition Services Agreement Matters.  (a) Effective upon the
Closing, that certain Transition Services Agreement dated as of January 28, 2011
between GE and NBCUniversal (as amended prior to the date hereof, the “GE TSA”)
shall be amended as follows:
 
(i) Schedule A to the GE TSA shall be amended and restated to read in its
entirety in the form attached hereto as Exhibit N.
 
(ii) Schedule C to the GE TSA shall be amended by deleting line item HR-3
therefrom.
 
Except to the extent expressly provided in this Section 5.09(a), the GE TSA
shall remain in full force and effect in accordance with its terms.  This
Section 5.09(a) shall have no force or effect if this Agreement is terminated
prior to the Closing.
 
(b) Promptly following the date hereof, from time to time as such information
becomes available, but in no event later than March 1, 2013, GE shall (i)
identify for NBCUniversal (A) which of the Applicable GE Contracts (as defined
below) do not permit the continued purchasing of the applicable goods and
services by NBCUniversal and its Subsidiaries, or the provision of the
applicable services by GE, following the Closing for the full remaining term of
the GE TSA (or of the applicable service to which such Applicable GE Contract
relates) and (B) the maximum term following Closing under which such continued
purchasing or provision of services is permitted under each such Applicable GE
Contract, (ii) identify for NBCUniversal (A) which of the Applicable GE
Contracts permit the transfer or assignment to NBCUniversal and its Subsidiaries
of any licenses or other rights granted thereunder (the “Transferable GE
Contracts”) and (B) the applicable period in which such transfers or assignments
must be made, and prior to or within the applicable period following Closing (as
required under the terms of the applicable
 
 


 
(24)
 
 
 
 
Transferable GE Contract) reasonably cooperate with NBCUniversal to effect the
transfer or assignment to NBCUniversal or its applicable Subsidiaries of such
licenses and other rights as NBCUniversal shall request, and (iii) provide
NBCUniversal with copies (either hard copies or electronic copies) of the
Applicable GE Contracts and the Transferable GE Contracts (provided that GE
shall be permitted to redact from the Applicable GE Contracts and the
Transferable GE Contracts such information as is not relevant to purchasing by
NBCUniversal and its Subsidiaries or the provision of services by GE thereunder
as GE reasonably determines is necessary under the circumstances).  As used
herein, “Applicable GE Contracts” means all GE corporate contracts (x) under
which NBCUniversal or any of its Subsidiaries is currently purchasing goods and
services as of the date hereof, as identified in writing by NBCUniversal to GE
prior to the date hereof, or (y) that otherwise relate to GE’s provision of
services under the GE TSA (including, in each case, software licenses, IT
contracts and general sourcing contracts).
 
Section 5.10 Termination of GE Credit Support Arrangements.  (a)Effective as of
the Closing, the parties hereto acknowledge and agree that GE shall have no
further obligations of any kind to Comcast in respect of (i) that certain letter
agreement, dated as of December 16, 2011, by and among GE, NBCUniversal,
NBCUniversal Media and Comcast relating to the binding term sheet dated December
7, 2011, among NBCU, the National Football League and Comcast, (ii) that certain
letter agreement, dated as of November 11, 2011 by and among GE, NBCUniversal
Media and Comcast relating to that certain License Agreement dated as of October
21, 2011, as amended on November 10, 2011, among Federation International de
Football Association, NBCUniversal Media and Comcast and (iii) that certain
letter agreement, dated as of July 21, 2011, by and among GE, Comcast and
NBCUniversal Media relating to those certain Guarantees (as defined therein),
each dated as of June 7, 2011, in favor of and for the benefit of the
International Olympic Committee or the United States Olympic Committee, as
applicable, with respect to certain United States Media Rights Agreements.
 
(b) Effective as of the Closing GE and Comcast shall enter into an agreement in
the form attached as Exhibit O hereto (the “Comcast Indemnity”).
 
Section 5.11 Amendment to Peacock Fund Side Letter.  Effective upon the Closing,
that certain Letter Agreement dated as of January 28, 2011 among GE,
NBCUniversal Media, NBCUniversal and Comcast (as amended prior to the date
hereof, the “Peacock Fund Side Letter”), relating to the provision of certain
management services by Comcast to GE with respect to any “Peacock Investments”
(as such term is defined in the Peacock Fund Side Letter) held by GE and its
Affiliates, shall be amended by (i) deleting Section 7 thereof in its entirety
and replacing it with the following: “[Intentionally Omitted]” and (ii)
 
 


 
(25)
 
 
 
 
deleting the words “or Section 7” from Section 8(b) thereof.  Except to the
extent expressly provided in the preceding sentence, the Peacock Fund Side
Letter shall remain in full force and effect in accordance with its terms.  This
Section 5.11 shall have no force or effect if this Agreement is terminated prior
to the Closing.
 
Section 5.12 Pricing.  (a) The preferred rate of the NBCUniversal Preferred
Units, the dividend rate on the HoldCo Preferred Shares and the interest rate of
the HoldCo Notes shall each be determined prior to the Closing in the manner set
forth in Schedule 5.12.
 
(b) If any event occurs as a result of which any of the benchmark rates referred
to in Schedule 5.12 are not published (a “Market Suspension”) for any day which,
absent such moratorium or other event, would have been one of the trading days
in the Notes Pricing Period (as defined in Schedule 5.12), then, notwithstanding
any other provision of this Agreement to the contrary, the Closing shall be
consummated in accordance with this Agreement and the HoldCo Notes shall be
issued at the Closing; provided that, with respect to any HoldCo Notes for which
the interest rate(s) could not be determined pursuant to Schedule 5.12 as a
result of such Market Suspension, the interest rate(s) for such HoldCo Notes
shall be determined after the Closing in accordance with Schedule 5.12 by
reference to the first three consecutive trading day period following the
conclusion of the Market Suspension, and the HoldCo Notes shall accrue interest
at the interest rate(s) so determined from and including the day of the Closing.
 
Section 5.13 Holdco Preferred Shares Holding Period.  (a) Unless all of the
HoldCo Preferred Shares are sold at the Closing to Persons that are not GE
Affiliated Parties (as defined in Exhibit G), none of GE, NBCH or their
respective Affiliates shall, for a period beginning on, and including, the
Closing Date and ending on, and including, the six-month anniversary of the
Closing Date, (a) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any Holdco Preferred Shares or (b) enter into any swap
or other arrangement that transfers to another Person, in whole or in part, any
of the economic consequences of ownership of any Holdco Preferred Shares,
whether any such transaction described in clause (a) or (b) above is to be
settled by delivery of Holdco Preferred Shares or such other securities, in cash
or otherwise; provided that GE and NBCH may transfer such Holdco Preferred
Shares to an Affiliate who is both a QIB and a QP.
 
(b) GE and NBCH shall, and shall cause their respective Affiliates to, approve
any amendment to the Certificate of Designations required to effectuate any
change in the dividend rate on the HoldCo Preferred Shares determined pursuant
to Schedule 5.12.
 
 


 
(26)
 
 
 
 
Section 5.14 Resignations.  On or prior to the Closing Date, GE will cause to be
delivered to HoldCo the resignations of all officers and directors of HoldCo
(other than the Series A Preferred Director (as defined in the Certificate of
Designations) elected pursuant to Section 1.01(o)).  Such resignations shall be
effective as of immediately prior to the consummation of the HoldCo Acquisition.
 
Section 5.15 Financial Reporting.  Notwithstanding (a) anything to the contrary
contained herein or (b) the consummation of the transactions contemplated by
this Agreement, NBCUniversal hereby agrees to provide to GE the information
described in Article 11 of the NBCUniversal Agreement (as it exists on the date
hereof) with respect to financial reporting for fiscal years 2012 and 2013 and
any applicable periods therein.
 
 
 
ARTICLE 6
Certain Tax Matters
 
 
Section 6.01 Certain Tax Matters.  The transaction effected pursuant to Section
1.01(m) shall be treated as a reorganization under Section 368(a)(1)(E) of the
Internal Revenue Code of 1986, as amended.
 
Section 6.02 Certain Other Tax Matters.  (a) For any taxable period ending on or
before the Closing Date (or any period which includes such date), prior to
filing NBCUniversal’s Internal Revenue Service Form 1065, any material foreign,
state or local income tax return of NBCUniversal, or any material franchise tax
return of NBCUniversal, NBCUniversal shall submit such tax return no less than
30 days prior to its due date to GE for its review, and shall not file any such
tax return with the applicable taxing authority without the consent of GE, which
consent shall not be unreasonably withheld or delayed.  GE may object to the
filing of such tax return by delivering a written notice to NBCUniversal within
10 days of receipt of such tax return from NBCUniversal.  Such written notice
shall specify the item or items included in the tax return disputed by
GE.  After delivery of such written notice, GE and NBCUniversal shall use
commercially reasonable efforts to resolve the dispute.  If GE and NBCUniversal
are unable to resolve such dispute within five days, the disputed item or items
shall be resolved within 10 days using the procedures set forth in Section 24 of
the Tax Matters Agreement.  If GE does not object to the filing of such tax
return within 10 days of receipt of such tax return from NBCUniversal, GE shall
be deemed to have consented to the filing of such tax return by
NBCUniversal.  Such tax returns will be prepared in accordance with the
principles set forth in Schedule 7.05 of the NBCUniversal LLC Agreement and no
change from these principles will be reflected on such tax returns without the
consent of GE.  NBCUniversal shall not amend any tax return filed on or before
the Closing Date without the consent of GE, which consent shall not be
unreasonably withheld or delayed.
 
 
 


 
(27)
 
 
 
 
(b) Subject to Section 12(b) of the Tax Matters Agreement, in the event that the
Tax Matters Member (as defined in the Tax Matters Agreement) is notified (in
writing) by a taxing authority that NBCUniversal or any of its Subsidiaries is
the subject of an audit or examination by a taxing authority of any federal
income, material foreign, state or local income, or material franchise tax
return of NBCUniversal or any of its Subsidiaries for any tax period ending on
or before the Closing Date (or any period which includes such Date), the Tax
Matters Member shall promptly provide to GE a written notice informing it that
NBCUniversal or any of its Subsidiaries, as applicable, is the subject of an
audit or examination by a taxing authority, shall keep GE reasonably informed of
material developments relating to such audit or examination and not settle such
audit or examination, to the extent relating to (i) a matter set forth in
Schedule 7.05 of the NBCUniversal LLC Agreement or (ii) a matter that could
reasonably be expected to have an adverse effect on HoldCo that is material and
disproportionate as to its effect on other Members or their Affiliates, without
the consent of GE, which consent shall not be unreasonably withheld or delayed.
 
Section 6.03 Distribution.  For the avoidance of doubt, after the date hereof,
unless this Agreement is terminated prior to the Closing, neither GE nor any of
its Affiliates shall be entitled to a distribution pursuant to Section 8.02 of
the NBCUniversal LLC Agreement.
 
 
ARTICLE 7
Conditions to Closing
 
 
Section 7.01 Conditions to Obligations of GE, NBCH and HoldCo.  The obligations
of GE, NBCH and HoldCo to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment, or waiver by GE in its sole
discretion, at or prior to the Closing, of each of the following conditions:
 
(a) Representations and Warranties.  The representations and warranties of
Comcast and NBCUniversal set forth in this Agreement (disregarding all
materiality qualifications contained therein) shall be true and correct in all
material respects as of the Closing Date as though made on the Closing Date
(except to the extent that any such representation or warranty expressly speaks
as of an earlier date, in which case such representation or warranty shall be
true and correct as of such earlier date).  GE, NBCH and HoldCo shall have
received a certificate from each of Comcast and NBCUniversal signed by an
executive officer of Comcast or NBCUniversal, as applicable, to the effect that
the condition set forth in this Section 7.01(a) has been satisfied by Comcast or
by NBCUniversal, as applicable.
 
 
 


 
(28)
 
 
 
 
(b) Covenants.  Comcast and NBCUniversal shall have performed and complied in
all material respects with the obligations and covenants applicable to Comcast
and NBCUniversal, in each case, to be performed and complied with by Comcast or
NBCUniversal at or prior to the Closing in accordance with this Agreement, and
GE, NBCH and HoldCo shall have received a certificate from each of NBCUniversal
and Comcast signed by an executive officer of NBCUniversal or Comcast, as
applicable, to the effect that the condition set forth in this Section 7.01(b)
has been satisfied by NBCUniversal or by Comcast, as applicable.
 
(c) No Governmental Orders.  At the Closing Date, there shall be no Governmental
Order in effect that restrains, prohibits or renders illegal the consummation of
the transactions contemplated by the Transaction Documents, and there shall be
no action, investigation, proceeding or litigation instituted, commenced,
pending or threatened by or before any Governmental Authority in which a
Governmental Authority is a party challenging or seeking to restrain, prohibit
or render illegal the consummation of the transactions contemplated by the
Transaction Documents.
 
(d) Regulatory Approvals/Filings.  The filings and approvals listed in item 2 on
Schedule 2.03 shall have been made or obtained, as applicable, and no
Governmental Authority shall have imposed a condition to the consummation of the
transactions contemplated by the Transaction Documents (whether in connection
with the Requisite Approvals/Filings or otherwise) that includes the taking of
any action that is not required to be taken pursuant to the terms of this
Agreement (other than ministerial actions).
 
(e) Other Transaction Documents.  Each of NBCUniversal and Comcast (and/or the
applicable Comcast Designee) shall have executed, or be prepared to execute and
deliver to GE at the Closing in accordance with Section 1.01, each other
Transaction Document to which it is or is to be a party.
 
Section 7.02 Conditions to Obligations of Comcast and NBCUniversal.  The
obligations of Comcast and NBCUniversal to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment, or waiver by
Comcast in its sole discretion, at or prior to the Closing, of each of the
following conditions:
 
(a) Representations and Warranties.  The representations and warranties of GE,
NBCH and HoldCo set forth in this Agreement (disregarding all materiality
qualifications contained therein) shall be true and correct in all material
respects as of the Closing Date as though made on the Closing Date (except to
the extent that any such representation or warranty expressly speaks as of an
earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date).  Comcast shall have received a certificate
from
 


 
(29)
 
 
 
 
each of GE, NBCH and HoldCo signed by an executive officer of GE, NBCH or
HoldCo, as applicable, to the effect that the condition set forth in this
Section 7.02(a) has been satisfied by GE, NBCH or by HoldCo, as applicable.
 
(b) Covenants.  GE, NBCH and HoldCo shall have performed and complied in all
material respects with the obligations and covenants applicable to GE, NBCH and
HoldCo to be performed and complied with by GE, NBCH and HoldCo at or prior to
the Closing in accordance with this Agreement, and Comcast shall have received a
certificate from each of GE, NBCH and HoldCo signed by an executive officer of
GE, NBCH or HoldCo, as applicable, to the effect that the condition set forth in
this Section 7.02(b) has been satisfied by GE, NBCH or by HoldCo, as applicable.
 
(c) No Governmental Orders.  At the Closing Date, there shall be no Governmental
Order in effect that restrains, prohibits or renders illegal the consummation of
the transactions contemplated by the Transaction Documents, and there shall be
no action, investigation, proceeding or litigation instituted, commenced,
pending or threatened by or before any Governmental Authority in which a
Governmental Authority is a party challenging or seeking to restrain, prohibit
or render illegal the consummation of the transactions contemplated by the
Transaction Documents.
 
(d) Regulatory Approvals/Filings.  The filings and approvals listed in item 2 on
Schedule 2.03 shall have been made or obtained, as applicable, and no
Governmental Authority shall have imposed a condition to the consummation of the
transactions contemplated by the Transaction Documents (whether in connection
with the Requisite Approvals/Filings or otherwise) that includes the taking of
any action that is not required to be taken pursuant to the terms of this
Agreement (other than ministerial actions).
 
(e) Other Transaction Documents.  Each of GE, NBCH and HoldCo shall have
executed, or be prepared to execute and deliver to Comcast and NBCUniversal at
the Closing in accordance with Section 1.01, each other Transaction Document to
which it is or is to be a party (other than any Transaction Document to be
entered into by HoldCo after the HoldCo Acquisition).
 
(f) Certification of Non-Foreign Status.  HoldCo shall deliver to NBCUniversal
and Comcast, and NBCH shall deliver to HoldCo and Comcast, a properly completed
and executed certification of non-foreign status substantially in the form set
forth in Treasury Regulations Section 1.1445-2(b)(2)(iv).
 
 


 
(30)
 
 
 
 
ARTICLE 8
Termination, Amendment and Waiver
 
 
Section 8.01 Termination.  This Agreement may be terminated prior to the
Closing:
 
(a) by the mutual written consent of GE and Comcast;
 
(b) by GE, if Comcast shall have breached any representation or warranty or if
Comcast or NBCUniversal shall have failed to comply with any covenant or
agreement applicable to Comcast or NBCUniversal that would cause either of the
conditions set forth in Section 7.01(a) or Section 7.01(b) not to be satisfied,
and such condition would be incapable of being satisfied, by the End Date;
provided, however, that (i) none of GE, NBCH or HoldCo is then in material
breach of this Agreement and (ii) in the case of a failure by NBCUniversal to
comply with any covenant or agreement none of GE, NBCH or HoldCo shall have been
the primary cause of such failure;
 
(c) by Comcast, if GE, NBCH or HoldCo shall have breached any representation or
warranty or failed to comply with any covenant or agreement applicable to GE,
NBCH or HoldCo that would cause either of the conditions set forth in Section
7.02(a) or Section 7.02(b) not to be satisfied, and such condition would be
incapable of being satisfied, by the End Date; provided, however, that Comcast
is not then in material breach of this Agreement;
 
(d) by either GE or Comcast if the Closing shall not have occurred by March 27,
2013 (the “End Date”); provided, however, that the right to terminate this
Agreement under this Section 8.01(d) shall not be available to any party whose
failure to take any action required to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur prior to such date; or
 
(e) by GE or Comcast, in the event of the issuance of a final, nonappealable
Governmental Order restraining or prohibiting the Closing;
 
provided, that the party asserting that a condition set forth in Section 7.01 or
Section 7.02 has failed to be satisfied shall bear the burden of proof of such
failure.
 
Section 8.02 Notice of Termination.  Any party desiring to terminate this
Agreement pursuant to Section 8.01 shall give written notice of such termination
to the other parties to this Agreement.
 
Section 8.03 Effect of Termination.  In the event of the termination of this
Agreement as provided in Section 8.01, this Agreement shall forthwith
 
 


 
(31)
 
 
 
become void and there shall be no liability on the part of any party to this
Agreement; provided, however, that nothing in this Agreement shall relieve any
party hereto from liability for any knowing and intentional breach of this
Agreement or knowing and intentional failure to perform its obligations under
this Agreement.
 
    Section 8.04 Extension; Waiver.  At any time prior to the Closing, GE may,
with respect to Comcast or NBCUniversal, or Comcast may, with respect to GE,
NBCH or HoldCo, (a) extend the time for the performance of any of the
obligations or other acts of the other Person, (b) waive any inaccuracies in the
representations and warranties contained in this Agreement or in any document
delivered pursuant to this Agreement, or (c) waive compliance with any of the
agreements or conditions contained in this Agreement (provided that such waiver
of compliance with such agreements or conditions shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure).  Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the party granting such extension or waiver.  Neither the waiver by
any of the parties hereto of a breach of or a default under any of the
provisions of this Agreement, nor the failure by any of the parties, on one or
more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder or thereunder.
 
 
 
ARTICLE 9
Indemnification
 
 
Section 9.01 Indemnification by GE.  From and after the Closing, and subject to
the provisions of this Article 9, GE shall indemnify, defend and hold harmless
(x) NBCUniversal, its Subsidiaries, their respective successors and assigns and
their respective directors, officers and employees (collectively, the
“NBCUniversal Indemnified Parties”), (y) HoldCo, its successors and assigns and
their respective directors, officers and employees (collectively, the “HoldCo
Indemnified Parties”) and (z) Comcast, its Affiliates (excluding, for the
avoidance of doubt, the NBCUniversal Indemnified Parties and the HoldCo
Indemnified Parties), their respective successors and assigns and their
respective directors, officers and employees (each, a “Comcast Indemnified
Party”) against, and reimburse any NBCUniversal Indemnified Party, HoldCo
Indemnified Party or Comcast Indemnified Party for, all Losses that such
NBCUniversal Indemnified Party, HoldCo Indemnified Party or Comcast Indemnified
Party may suffer or incur, or become subject to, as a result of:
 
(a) the failure of any representations or warranties made by GE, NBCH or HoldCo
in this Agreement to be true and correct on and as of the date
 
 
 


 
(32)
 
 
 
 
hereof or on and as of the Closing Date as though made on the Closing Date (or
with respect to representations and warranties that are made as of a specific
date, the failure of such representations and warranties to be true and correct
as of such date);
 
(b) any breach or failure by GE, NBCH or HoldCo to perform any of its covenants
or obligations contained in this Agreement; or
 
(c) any Liabilities of HoldCo (other than Released Obligations)  attributable to
any events, actions or omissions occurring prior to the HoldCo Acquisition
(other than (i) Liabilities of NBCUniversal for which HoldCo is liable in its
capacity as an equityholder of NBCUniversal and (ii) any Third Party Financing
Liabilities; provided, that GE shall not be obligated to indemnify the
NBCUniversal Indemnified Parties, the HoldCo Indemnified Parties or the Comcast
Indemnified Parties pursuant to this Section 9.01(c)  for any such Liability to
the extent that GE is also obligated to indemnify any such party for such
Liability pursuant to the Tax Matters Agreement, in which case the terms of the
Tax Matters Agreement shall govern.
 
Section 9.02 Indemnification by Comcast.  (a) From and after the Closing, and
subject to the provisions of this Article 9, Comcast shall indemnify, defend and
hold harmless (x) the NBCUniversal Indemnified Parties, (y) the HoldCo
Indemnified Parties and (z) GE and its Affiliates (excluding, for the avoidance
of doubt, the NBCUniversal Indemnified Parties and the HoldCo Indemnified
Parties), their respective successors and assigns and their respective
directors, officers and employees (collectively, the “GE Indemnified Parties”)
against, and reimburse any GE Indemnified Party, NBCUniversal Indemnified Party
or HoldCo Indemnified Party for, all Losses that such GE Indemnified Party,
NBCUniversal Indemnified Party or HoldCo Indemnified Party may suffer or incur,
or become subject to, as a result of:
 
(i) the failure of any representations or warranties made by Comcast in this
Agreement to be true and correct on and as of the date hereof or on and as of
the Closing Date as though made on the Closing Date (or with respect to
representations and warranties that are made as of a specific date, the failure
of such representations and warranties to be true and correct as of such date);
or
 
(ii) any breach or failure by Comcast to perform any of its covenants or
obligations contained in this Agreement.
 
(b) From and after the date hereof, and subject to the provisions of this
Article 9, Comcast shall indemnify, defend and hold harmless the HoldCo
Indemnified Parties and the GE Indemnified Parties against, and reimburse any
HoldCo Indemnified Party and GE Indemnified Party for, all Losses that such
 
 


 
(33)
 
 
 
 
HoldCo Indemnified Party or GE Indemnified Party may suffer or incur, or become
subject to, as a result of the Third Party Financing, except to the extent
arising out of the gross negligence or willful misconduct of a HoldCo
Indemnified Party or a GE Indemnified Party.
 
Section 9.03 Indemnification by NBCUniversal.  From and after the Closing, and
subject to the provisions of this Article 9, NBCUniversal shall indemnify,
defend and hold harmless (x) the GE Indemnified Parties and (y) the HoldCo
Indemnified Parties against, and reimburse any GE Indemnified Party or HoldCo
Indemnified Party for, all Losses that such GE Indemnified Party or HoldCo
Indemnified Party may suffer or incur, or become subject to, as a result of:
 
(a) the failure of any representations or warranties made by NBCUniversal in
this Agreement to be true and correct on and as of the date hereof or on and as
of the Closing Date as though made on the Closing Date (or with respect to
representations and warranties that are made as of a specific date, the failure
of such representations and warranties to be true and correct as of such date);
or
 
(b) any breach or failure by NBCUniversal to perform any of its covenants or
obligations contained in this Agreement (unless GE, NBCH or HoldCo was the
primary cause thereof).
 
Section 9.04 Notification of Claims.  (a)  A Person that may be entitled to be
indemnified under any of the Transaction Documents (the “Indemnified Party”),
shall promptly notify the party or parties liable for such indemnification (the
“Indemnifying Party”) in writing of any assertion of any pending or threatened
claim, demand or proceeding that the Indemnified Party has determined has given
or would reasonably be expected to give rise to a right of indemnification under
this Agreement (including a pending or threatened claim, demand or proceeding
asserted by a third party against the Indemnified Party, such claim being a
“Third Party Claim”), describing in reasonable detail the relevant facts and
circumstances; provided, however, that the failure to provide timely notice
shall not release the Indemnifying Party from any of its obligations under
this Article 9 except to the extent the Indemnifying Party is actually
prejudiced by such failure, it being understood that notices for claims in
respect of a breach of a representation, warranty, covenant or agreement must be
delivered prior to the expiration of any applicable survival period specified in
Section 10.01 for such representation, warranty, covenant or agreement.
 
(b) Upon receipt of a notice of a claim for indemnity from an Indemnified Party
pursuant to Section 9.04(a) with respect to any Third Party Claim, the
Indemnifying Party may assume the defense and control of such Third Party
Claim.  In the event that the Indemnifying Party shall assume the defense of
such claim, it shall allow the Indemnified Party a reasonable opportunity to
participate in the defense of
 
 
 


 
(34)
 
 
 
 
such Third Party Claim with its own counsel and at its own expense; provided,
that (i) if the Indemnified Party reasonably concludes that the Indemnifying
Party and the Indemnified Party have a conflict of interest or different
defenses available with respect to such Third Party Claim or (ii) the
Indemnifying Party has not in fact employed counsel to assume control of such
defense, the reasonable fees and expenses of one counsel (in addition to local
counsel) to the Indemnified Parties shall be considered “Losses” for purposes of
this Agreement.  The party that shall control the defense of any such Third
Party Claim (the “Controlling Party”) shall select counsel, contractors and
consultants of recognized standing and competence.  GE and Comcast, as the case
may be, shall, and shall cause each of their respective Affiliates and
Representatives to, cooperate fully with the Controlling Party in the defense of
any Third Party Claim.  If the Indemnifying Party does not so assume control of
such defense, the Indemnified Party shall be entitled to control such
defense.  The Controlling Party shall keep the other party advised of the status
of such Third Party Claim and the defense thereof.  If the Indemnifying Party
shall assume the control of the defense of any Third Party Claim in accordance
with this Section 9.04(b), the Indemnifying Party shall obtain the prior written
consent of the Indemnified Party before entering into any settlement of, or
consenting to the entry of any judgment arising from, such Third Party Claims
unless (x) the Indemnifying Party shall (i) pay or cause to be paid all amounts
arising out of such settlement or judgment concurrently with the effectiveness
of such settlement, (ii) not encumber any of the assets of any Indemnified Party
or agree to any restriction or condition that would apply to or materially
adversely affect any Indemnified Party or the conduct of any Indemnified Party’s
business and (iii) obtain, as a condition of any settlement or other resolution,
a complete release of any Indemnified Party potentially affected by such Third
Party Claim and (y) such settlement or consent shall not include an admission of
wrongdoing on the part of any Indemnified Party.
 
Section 9.05 Exclusive Remedies.  Other than with respect to any injunctive
remedies or in the case of intentional fraud, the parties hereto acknowledge and
agree that, following the Closing, the indemnification provisions of Section
9.01 and Section 9.02 shall be the sole and exclusive remedies of any
Indemnified Parties, respectively, for any Losses (including any Losses from
claims for breach of contract, warranty, tortious conduct (including negligence)
or otherwise and whether predicated on common law, statute, strict liability, or
otherwise) that it may at any time suffer or incur, or become subject to, as a
result of, or in connection with, any breach of any representation or warranty
in this Agreement by GE, HoldCo, Comcast or NBCUniversal, respectively, or any
failure by GE, HoldCo, Comcast or NBCUniversal, respectively, to perform or
comply with any covenant or agreement set forth herein.  Without limiting the
generality of the foregoing, the parties hereto hereby
 
 


 
(35)
 
 
 
 
irrevocably waive any right of rescission they may otherwise have or to which
they may become entitled.
 
Section 9.06 Additional Indemnification Provisions.  (a)  With respect to each
indemnification obligation contained in any Transaction Document or any other
document executed in connection with the Closing, all Losses shall be net of any
third-party insurance proceeds that have been actually recovered by the
Indemnified Party in connection with the facts giving rise to the right of
indemnification.
 
(b) If an Indemnifying Party makes any payment for any Losses suffered or
incurred by an Indemnified Party pursuant to the provisions of this Article 9,
such Indemnifying Party shall be subrogated, to the extent of such payment, to
all rights and remedies of the Indemnified Party to any insurance benefits or
other claims of the Indemnified Party with respect to such Losses and with
respect to the claim giving rise to such Losses.
 
(c) For the avoidance of doubt, Losses covered by Section 9.01 or Section 9.02
may include Losses incurred in connection with a Third Party Claim or otherwise
and Losses that arise as a result of the negligence, strict liability or any
other liability under any theory of law or equity of, or violation of any Law
by, the Person indemnified thereunder.
 
Section 9.07 Certain Losses.  (a)  If GE becomes aware of any Losses for which
HoldCo or NBCUniversal may be entitled to seek indemnification from Comcast
under this Agreement, or for which HoldCo may be entitled to seek
indemnification from NBCUniversal under this Agreement, (i) GE shall notify
HoldCo or NBCUniversal, as applicable, and (ii) if HoldCo or NBCUniversal does
not promptly seek such indemnification, GE shall be entitled to seek such
indemnification on behalf of HoldCo or NBCUniversal and may exercise or cause to
be exercised all of the rights of HoldCo and NBCUniversal with respect to such
Losses as if GE were the Indemnified Party with respect to such Losses; provided
that any amounts recovered from Comcast or NBCUniversal with respect to such
Losses shall be paid to HoldCo or NBCUniversal, as applicable.
 
(b) For the avoidance of doubt, it is understood that the indemnification
provided for in this Article 9 is intended to indemnify the Indemnified Parties
only for Losses suffered or incurred by them directly and is not intended to
indemnify any Indemnified Party with respect to Losses suffered or incurred
solely by virtue of their direct or indirect equity ownership in another Person
(including any other Indemnified Party).
 
Section 9.08 Mitigation.  Each Indemnified Party shall use its commercially
reasonable efforts to mitigate any Loss for which such Indemnified Party seeks
indemnification under this Agreement.
 
 


 
(36)
 
 
 
 
Section 9.09 Third Party Remedies.  If any Indemnified Party (or any of their
respective Affiliates) is at any time entitled (whether by reason of a
contractual right, a right to take or bring a legal action, availability of
insurance, or a right to require a payment discount or otherwise) to recover
from another Person any amount in respect of any matter giving rise to a Loss
(whether before or after the Indemnifying Party has made a payment to an
Indemnified Party hereunder and in respect thereof), the Indemnified Party
shall, and shall cause its applicable Affiliate to use their respective
commercially reasonable efforts to, (a) promptly notify the Indemnifying Party
and provide such information as the Indemnifying Party may require relating to
such right of recovery and the steps taken or to be taken by the Indemnified
Party in connection therewith and (b) keep the Indemnifying Party reasonably
informed of the progress of any action taken in respect thereof; provided that
for the avoidance of doubt, the actions required pursuant to clauses (a) and (b)
shall not be preconditions to recovery by any Indemnified Party from an
Indemnifying Party pursuant to this Agreement.  Thereafter, any claim against
such Indemnifying Party shall be limited (in addition to the limitations on the
liability of the Indemnifying Party referred to in this Agreement) to the amount
by which the Losses suffered by the Indemnified Party exceed the amounts so
recovered by the Indemnified Party or any such Affiliate.  If the Indemnified
Parties recover any amounts in respect of Losses from any third party with
respect to a matter as to which the Indemnified Parties have recovered all of
their Losses (whether pursuant to this Article 9, from third parties or a
combination of the foregoing) at any time after the Indemnifying Party has paid
all or a portion of such Losses to the Indemnified Party pursuant to this
provisions of this Article 9, Comcast or GE, as applicable, shall, or shall
cause such Indemnified Parties to promptly (and in any event within ten (10)
Business Days of receipt) pay over to the Indemnifying Party the amount so
received (to the extent previously paid by the Indemnifying Party).
 
Section 9.10 Limitation on Liability.  In no event shall any party have any
liability to the other (including under this Article 9) for any consequential,
special, incidental, indirect or punitive damages or similar items (or to the
extent the same would constitute consequential or like damages, lost profits)
other than any such damages actually awarded to a third party in connection with
a Third Party Claim; provided that such limitations shall not limit the right of
(a) Comcast, on the one hand, or (b) GE, on the other hand, to recover contract
damages in connection with the failure of GE, NBCH or HoldCo (with respect to
Comcast’s right) or Comcast (with respect to GE’s right), to close in violation
of this Agreement.
 


 
(37)
 
 
 
 
ARTICLE 10
General Provisions
 
 
Section 10.01 Survival.  The representations and warranties of GE, NBCH, HoldCo,
Comcast and NBCUniversal contained in or made pursuant to this Agreement or in
any certificate furnished pursuant to this Agreement shall survive the Closing
in full force and effect indefinitely.  The covenants and agreements of the
parties hereto contained in or made pursuant to this Agreement shall survive the
Closing indefinitely until the expiration of the applicable statute of
limitations or for the shorter period explicitly specified therein, except that
breaches of any such covenants or agreements shall survive indefinitely or until
the latest date permitted by law.
 
Section 10.02 Expenses.  Except as may be otherwise specified in the Transaction
Documents, all costs and expenses, including fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with the Transaction
Documents and the transactions contemplated by the Transaction Documents shall
be borne by the party incurring such costs and expenses; provided that HoldCo
shall not bear any costs or expenses in connection with the Transaction
Documents or the transactions contemplated by the Transaction Documents, and all
such costs and expenses shall be borne by GE (other than the Third Party
Financing Liabilities, which shall be borne by Comcast as provided in Section
5.04).
 
Section 10.03 Notices.  All notices, requests, claims, demands and other
communications under the Transaction Documents shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made upon receipt)
by delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this Section
10.03):
 
(i) if to NBCUniversal or NBCUniversal Media:
 
NBCUniversal, LLC
30 Rockefeller Plaza
New York, NY 10012
Phone: (212) 664-7024
Attention:  General Counsel
Facsimile:  (212) 664-4733
 
with a copy to:
 
 
 


 
(38)
 
 
 
 
Comcast Corporation
One Comcast Center
Philadelphia, PA 19103
Attention:  General Counsel
Facsimile:  (215) 286-7794
 
and
 
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention:  David L. Caplan
    Marc O. Williams
Facsimile:  (212) 701-5800
 
(ii) if to GE, NBCH or (prior to the Closing) HoldCo:
 
General Electric Company
3135 Easton Turnpike, W3A24
Fairfield, CT 06828
Attention:  Senior Counsel for Transactions
Facsimile:  (203) 373-3008
 
with a copy to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention:   Howard Chatzinoff
     Jackie Cohen
Facsimile:  (212) 310-8007
 
(iii) if to Comcast or (after the Closing) HoldCo:
 
Comcast Corporation
One Comcast Center
Philadelphia, PA 19103
Attention:  General Counsel
                                                 Facsimile:  (215) 286-7794
 
 


 
(39)
 
 
 
 
with a copy to:
 
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention:  David L. Caplan
     Marc O. Williams
Facsimile:  (212) 701-5800
 
Section 10.04 Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties to this Agreement shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the greatest extent
possible.
 
Section 10.05 Entire Agreement.  The Transaction Documents constitute the entire
agreement between the parties hereto and thereto with respect to the subject
matter of the Transaction Documents and supersede all prior agreements,
undertakings and understandings, both written and oral, between or on behalf of
the parties hereto and thereto, with respect to the subject matter of the
Transaction Documents; provided that, except to the extent amended, superseded
or otherwise modified by the Transaction Documents, the Initial Investment
Agreements shall continue to constitute the agreement between the parties
thereto with respect to the subject matter thereof.  For the avoidance of doubt,
the representations and warranties set forth in the Transaction Documents do not
address the Real Estate Agreements or the subject matter of the Real Estate
Agreements.  The parties hereto have voluntarily agreed to define their rights,
liabilities and obligations respecting the subject matter of this Agreement
exclusively in contract pursuant to the express terms and provisions of this
Agreement; and the parties hereto expressly disclaim that they are owed any
duties not expressly set forth in this Agreement.  The sole and exclusive
remedies for any breach of the terms and provisions of this Agreement (including
any representations and warranties set forth herein) shall be those remedies
provided for in this Agreement or available at Law or in equity for breach of
contract only (as such contractual remedies may be further limited or excluded
pursuant to the express terms of this Agreement); and the parties hereto hereby
waive and release any and all tort claims and causes of action that may be based
upon, arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement (including any tort claim
 


 
(40)
 
 
 
 
or cause of action based upon, arising out of or related to any representation
or warranty made in or in connection with this Agreement or as an inducement to
enter into this Agreement).  Notwithstanding the foregoing, nothing in this
Agreement shall constitute a waiver or release, or limit any party’s right to
pursue any claim or remedy, with respect to intentional fraud of another party.
 
Section 10.06 Assignment.  This Agreement shall not be assigned by operation of
Law or otherwise by any party hereto without the prior written consent of the
other parties hereto, except that GE or Comcast may assign any or all of their
respective rights and obligations under this Agreement to any of their
respective Affiliates; provided that no such assignment shall release the
applicable assignor from any liability or obligation under this Agreement.  Any
attempted assignment in violation of this Section 10.06 shall be void.  This
Agreement shall be binding upon, shall inure to the benefit of, and shall be
enforceable by the parties hereto and their permitted successors and assigns.
 
Section 10.07 No Third-Party Beneficiaries.  Except as provided in Article 9
with respect to the Indemnified Parties, this Agreement is for the sole benefit
of the parties to this Agreement and their permitted successors and assigns and
nothing in this Agreement or any other Transaction Documents, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.
 
Section 10.08 Amendment.  No provision of this Agreement or any other
Transaction Document, including any Annexes, Exhibits or Schedules thereto, may
be amended, supplemented or modified except by a written instrument making
specific reference hereto or thereto signed by all the parties to such
agreement.  No consent from any Indemnified Party under Article 9 (other than
the parties hereto) shall be required in order to amend this Agreement.
 
Section 10.09 Dispute Resolution.  (a)  Except as set forth in any other
Transaction Document, and except with respect to any request for equitable
relief (including interim relief) by any of the parties hereto on or prior to
the Closing Date, any dispute, controversy or claim arising out of or relating
to the transactions contemplated by this Agreement, or the validity,
interpretation, breach or termination of any such agreement, including claims
seeking redress or asserting rights under any Law (a “Dispute”), shall be
resolved in accordance with the procedures set forth in this Section 10.09,
Section 10.10 and Section 10.14.  Until completion of the procedures set forth
in Section 10.09(b), no party may take any action to force a resolution of a
Dispute by any judicial or similar process, except to the limited extent
necessary to (i) avoid expiration of a claim that might eventually be permitted
by this Agreement or (ii) obtain interim relief, including injunctive relief, to
preserve the status quo or prevent irreparable harm.
 
 


 
(41)
 
 
 
 
(b) Any party seeking resolution of a Dispute shall first submit the Dispute to
the relevant other parties.  Each party agrees to confer and discuss in good
faith potential mutually agreeable resolutions to such Dispute, including by
designating an appropriate member of senior management to serve as its
representative in such discussions.  Discussions will continue for at least 10
days following submission of the Dispute.
 
(c) All offers of compromise or settlement among the parties or their
Representatives in connection with the attempted resolution of any Dispute shall
be deemed to have been delivered in furtherance of a Dispute settlement and
shall be exempt from discovery and production and shall not be admissible in
evidence (whether as an admission or otherwise) in any proceeding for the
resolution of the Dispute.
 
Section 10.10 Governing Law; Submission to Jurisdiction; Waivers.  (a) Except as
otherwise set forth in the other Transaction Documents, this Agreement and each
other Transaction Document (and any claims, causes of action or disputes that
may be based upon, arise out of or relate hereto or thereto, to the transactions
contemplated hereby and thereby, to the negotiation, execution or performance
hereof or thereof, or to the inducement of any party to enter herein and
therein, whether for breach of contract, tortious conduct or otherwise and
whether predicated on common law, statute or otherwise) shall in all respects be
governed by, and construed in accordance with, the Laws of the State of
Delaware, including all matters of construction, validity and performance, in
each case without reference to any conflict of Law rules that might lead to the
application of the Laws of any other jurisdiction.
 
(b) Each of the parties hereto agrees that if any Dispute is not resolved by
discussions undertaken pursuant to Section 10.09, such Dispute shall be resolved
only in the Chancery Court of the State of Delaware (or if unavailable, any
federal court sitting in the State of Delaware or, if unavailable, the Delaware
Superior Court) and the appellate courts having jurisdiction of appeals in such
courts.  In that context, and without limiting the generality of the foregoing,
each of the parties hereto by this Agreement irrevocably and unconditionally:
 
(i) submits for itself and its property in any Action relating to the
Transaction Documents, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive jurisdiction of the Chancery Court of the
State of Delaware (or if unavailable, any federal court sitting in the State of
Delaware or, if unavailable, the Delaware Superior Court), and appellate courts
having jurisdiction of appeals from any of the foregoing, and agrees that all
claims in respect of any such Action shall be heard and determined in such
Delaware court or, to the extent permitted by Law, in such federal court;
 
 


 
(42)
 
 
 
 
(ii) consents that any such Action may and shall be brought in such courts and
waives any objection that it may now or hereafter have to the venue or
jurisdiction of any such Action in any such court or that such Action was
brought in an inconvenient court and agrees not to plead or claim the same;
 
(iii) agrees that service of process in any such Action may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address as provided in Section 10.03; and
 
(iv) agrees that nothing in the Transaction Documents shall affect the right to
effect service of process in any other manner permitted by the Laws of the State
of Delaware.
 
Section 10.11 Specific Performance.  Each party hereto acknowledges and agrees
that the breach of this Agreement would cause irreparable damage to the other
parties hereto and that no party hereto will have an adequate remedy at
law.  Therefore, the obligations of the parties hereto under this Agreement
shall be enforceable by a decree of specific performance issued by any court of
competent jurisdiction, and appropriate injunctive relief may be applied for and
granted in connection therewith.  Such remedies shall, however, be cumulative
and not exclusive and shall be in addition to any other remedies which any party
may have under this Agreement or otherwise.
 
Section 10.12 Rules of Construction.  Interpretation of the Transaction
Documents shall be governed by the following rules of construction:  (a) words
in the singular shall be held to include the plural and vice versa, and words of
one gender shall be held to include the other gender as the context requires;
(b) references to the terms Article, Section, paragraph and Exhibit are
references to the Articles, Sections, paragraphs and Exhibits to this Agreement
unless otherwise specified; (c) the terms “hereof”, “herein”, “hereby”,
“hereto”, and derivative or similar words refer to this entire Agreement,
including the Exhibits and Schedules hereto; (d) references to “$” shall mean
U.S. dollars; (e) the word “including” and words of similar import when used in
the Transaction Documents shall mean “including without limitation,” unless
otherwise specified; (f) the word “or” shall not be exclusive; (g) references to
“written” or “in writing” include in electronic form; (h) the headings contained
in the Transaction Documents are for reference purposes only and shall not
affect in any way the meaning or interpretation of the Transaction Documents;
(i) the parties hereto have each participated in the negotiation and drafting of
the Transaction Documents and if an ambiguity or question of interpretation
should arise, the Transaction Documents shall be construed as if drafted jointly
by the parties thereto and no presumption or burden of proof shall arise
favoring or burdening any party hereto by virtue of the authorship of any of the
provisions in any of the Transaction Documents; (j) a
 
 


 
(43)
 
 
 
 
reference to any Person includes such Person’s successors and permitted assigns;
(k) any reference to “days” means calendar days unless Business Days are
expressly specified; and (l) when calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded and, if the last day of such period is not a Business Day, the
period shall end on the next succeeding Business Day.
 
Section 10.13 Counterparts.  Each of the Transaction Documents may be executed
in one or more counterparts, and by the different parties to each such agreement
in separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to any
Transaction Document by facsimile or portable document format (.pdf) shall be as
effective as delivery of a manually executed counterpart of any such Agreement.
 
Section 10.14 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENTS OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.14.
 
Section 10.15 Non-Recourse.  Except as provided in Section 9.01, no past,
present or future director, officer, employee, incorporator, member, partner,
stockholder, Affiliate, agent, attorney or representative of any party hereto,
or their respective Affiliates, shall have any liability for any obligations or
liabilities of the parties hereto, as applicable, under this Agreement or the
other Transaction Documents of or for any claim based on, in respect of, or by
reason of, the transactions contemplated hereby and thereby.
 
Section 10.16 Public Announcements.  No party to this Agreement or any Affiliate
or Representative of such party shall issue or cause the publication of any
press release or public announcement in respect of this Agreement or the
transactions contemplated by this Agreement (including, without limitation,
Schedule 5.12 hereto) without the prior written consent of the other parties
(which consent shall not be unreasonably withheld or delayed), except as may be
required by Law or stock exchange rules, in which the case the party required to
publish such press release or public announcement shall allow the other parties
a reasonable opportunity to comment on such press release or public announcement
in advance of such publication, to the extent practicable.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 


 
(44)
 
 
 
 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed on
the date first written above by their respective duly authorized officers.
 
 
 

 
 GENERAL ELECTRIC COMPANY
 
 
By:     __________________________________
   Name:
   Title:        

 
 
 


 


 
(45)
 
 


 
 
       
 

 
NATIONAL BROADCASTING COMPANY HOLDING, INC.
 
 
By:     __________________________________
   Name:
   Title:        

 
 
 


 
(46)
 
 


 
 
       
 

 
NBCUNIVERSAL, LLC
 
 
By:     __________________________________
   Name:
   Title:        

 



 
 


 
(47)
 
 


 
 
       
 

 
NBCUNIVERSAL MEDIA, LLC
 
 
By:     __________________________________
   Name:
   Title:        

 

 


 
(48)
 
 


 
 
       
 

 
COMCAST CORPORATION
 
 
By:     __________________________________
   Name:
   Title:        

 
 
 


 


 
(49)
 
 


 
 
       
 

 
NAVY HOLDINGS, INC.
 
 
By:     __________________________________
   Name:
   Title:        

 

 


 
(50)
 
 




ANNEX I
 
 
DEFINITIONS
 
 
“Action” means any claim, action, suit, arbitration, or any proceeding or
investigation by or before any Governmental Authority.
 
“Affiliate” means, with respect to any specified Person, any other Person that,
at the time of determination, directly or indirectly through one or more
intermediaries, Controls, is Controlled by or is under common Control with such
specified Person.
 
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which commercial banks in the City of New York, New York are required or
authorized by Law to be closed.
 
“Closing Date” means March 27, 2013.
 
“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.  The terms “Controlled by”,
“Controlled”, “under common Control with” and “Controlling” shall have
correlative meanings.
 
“Governmental Authority” means any transnational, domestic or foreign federal,
state or local government, political subdivision, governmental, regulatory or
administrative authority, instrumentality, agency, body or commission,
self-regulatory organization or any court, tribunal, or judicial or arbitral
body.
 
“Governmental Order” means any order (other than an order constituting an
approval), writ, judgment, injunction, decree, stipulation, determination or
award entered by or with any Governmental Authority.
 
“HoldCo Shares” means the shares of common stock, par value $0.01 per share, of
HoldCo.
 
“Initial Investment Agreements” means the Master Agreement, the NBCUniversal LLC
Agreement and the other Ancillary Agreements (as defined in the Master
Agreement).
 
“Knowledge of Comcast” means the actual knowledge of Arthur R. Block after
reasonable inquiry.
 
“Knowledge of GE” means the actual knowledge of Briggs Tobin after reasonable
inquiry.
 
 


 
(A-1)
 
 

 
“Knowledge of NBCUniversal” means the actual knowledge of Richard Cotton after
reasonable inquiry.
 
“Law” means any transnational, domestic or foreign federal, state, local
statute, law, ordinance, regulation, rule, code, order or other requirement or
rule of law, including the common law.
 
“Liabilities” means any indebtedness, liability, claim, demand, expense,
commitment or obligation (whether direct or indirect, absolute or contingent,
known or unknown, determined or determinable, joint, several or individual,
accrued or unaccrued, liquidated or unliquidated, or due or to become due) of
every kind and description, including those arising under or in connection with
any Law (including any statute or regulation imposing liability on a “controlled
group” basis), and those arising under any contract, guarantee, commitment or
undertaking, whether sought to be imposed by a Governmental Authority, private
party or a party to any Transaction Document, whether based in contract, tort,
implied or express, warranty, strict liability, criminal or civil statute, or
otherwise, and including any costs, expenses, interest, attorneys’ fees,
disbursements and expense of counsel, expert and consulting fees, fees of third
party administrators, and costs related thereto or to the investigation or
defense thereof.
 
“Lien” means any mortgage, deed of trust, lien, pledge, hypothecation, charge,
security interest, encumbrance or other adverse claim, limitation or restriction
of any kind (including, with respect to any securities, any limitation or
restriction on the right to vote, sell or otherwise dispose of such securities).
 
“Losses” means all losses, damages, costs, expenses, liabilities, obligations
and claims of any kind (including any Action brought by any Governmental
Authority or other Person and including reasonable costs of investigation and
attorneys’ fees).
 
“Person” means any natural person, joint venture, general or limited
partnership, corporation, limited liability company, limited liability
partnership, firm, association or organization or other legal entity.
 
“Representative” of a Person means the directors, officers, employees, advisors,
agents, consultants, attorneys, accountants, investment bankers or other
representatives of such Person.
 
“Securities Act” means the U. S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
“Subsidiary” of any specified Person means (a) any other Person of which such
first Person owns (either directly or through one or more other Subsidiaries) a
majority of the outstanding equity securities or securities carrying
 
 


 
(A-2)
 
 
 
a majority of the voting power in the election of the board of directors or
other governing body of such Person and with respect to which entity such first
Person is not otherwise prohibited contractually or by other legally binding
authority from exercising Control or (b) any other Person with respect to which
such first Person acts as the sole general partner, manager, managing member or
trustee (or Persons performing similar functions).
 
“Tax Matters Agreement” means the Tax Matters Agreement dated as of December 3,
2009 by and among GE, NBCUniversal, Comcast and the other parties thereto, as
amended from time to time.
 
“Transaction Documents” means this Agreement, the NBCUniversal Common Unit
Redemption Agreement, the NBCUniversal Common Unit Purchase Agreement, the
HoldCo Share Purchase Agreement, the Exchange Agreement, the NBCUniversal LLC
Agreement Amendment, the Second Amended and Restated NBCUniversal LLC Agreement,
the TMA Assignment and Assumption Agreement, the TMA Amendment Agreement, the
NBCH Assignment and Assumption Agreement, the HoldCo Notes, the Comcast
Indemnity and the Marketing Assistance Agreements.
 
“U.S.” or “United States” means the United States of America.
 
Each of the following terms is defined in the Section set forth opposite such
term:
 
Term
Section
Additional HoldCo Third Party Financing
5.04(c)
Additional HoldCo Third Party Financing Agreements
5.04(c)
Agreement
Preamble
Applicable GE Contracts
5.09(b)
Certificate of Designations
1.01(m)
Closing
1.03
Comcast
Preamble
Comcast Designee
1.01(a)
Comcast Indemnified Party
9.01
Comcast Indemnity
5.10(b)
Controlling Party
9.04(b)
Dispute
10.09(a)
End Date
8.01(d)
Exchange Agreement
1.01(n)
Excluded HoldCo Third Party Financing
5.04(b)
GE
Preamble
GE Indemnified Parties
9.02(a)
GE TSA         
5.09(a)
 HoldCo Preamble

 


 
(A-3)
 
 



Term  Section
HoldCo Acquisition
1.01(p)
HoldCo Charter
1.01(m)
HoldCo Common Shares
1.01(n)
HoldCo Distribution
1.01(f)
HoldCo Indemnified Parties
9.01
HoldCo Notes
1.01(k)
HoldCo Preferred Shares
1.01(n)
HoldCo Share Purchase Agreement
1.01(p)
HoldCo Share Purchase Price
1.01(p)
HoldCo Third Party Financing
5.04(a)
HoldCo Third Party Financing Agreements
5.04(a)
Indemnified Party
9.04(a)
Indemnifying Party
9.04(a)
Indenture
1.01(i)
Investment Company Act
3.10
Marketing Assistance Agreements
Recitals
Market Suspension
5.12(b)
Master Agreement
Recitals
NBCH
NBCH Assignment and Assumption Agreement
Preamble
1.02
NBCUniversal
Preamble
NBCUniversal Common Unit Purchase Agreement
1.01(b)
NBCUniversal Common Unit Redemption Agreement
1.01(b)
NBCUniversal Common Units
Recitals
NBCUniversal Indemnified Parties
9.01
NBCUniversal LLC Agreement
Recitals
NBCUniversal LLC Agreement Amendment
1.01(h)
NBCUniversal Media
Preamble
NBCUniversal Preferred Units
1.01(h)
NBCUniversal Purchase Price
1.01(b)
NBCUniversal Redemption Price
1.01(b)
Peacock Fund Side Letter
5.11
QIB
3.10
QP
3.10
Real Estate Agreements
Recitals
Released Obligations
5.08(a)
Released Person
5.08(a)
Releasing Person
5.08(a)
Requisite Approvals/Filings
2.03
Second Amended and Restated NBCUniversal LLC Agreement
1.01(s)
Shared Underwriting Expenses
5.04(c)
Third Party Claim
9.04(a)
Third Party Financing
5.04(d)

 
 


 
(A-4)
 
 



Term  Section
Third Party Financing Liabilities
5.04(d)
Third Party HoldCo Notes
5.04(c)
TMA Amendment Agreement
1.01(t)
TMA Assignment and Assumption Agreement
1.01(e)
Transactions
1.01
Transferable GE Contracts
5.09(b)

 
 

 


 
(A-5)
 
 
 
 
 
Schedule 2.03
Requisite Approvals/Filings
 


1.  
The FCC broadcast station licensees indirectly owned by NBCUniversal are
required by the rules of the FCC to file the Transaction Agreement with the FCC
within 30 days after execution of such agreement.

 
2.  
Any and all required filings under the Brazilian Competition Act (Law 12.529/11)
with respect to the transactions contemplated by the Transaction Agreement shall
have been filed, and all applicable approvals under Brazilian competition law
shall have been obtained.

 
3.  
The FCC broadcast station licensees indirectly owned by NBCUniversal are
required by the rules of the FCC to file the Second Amended and Restated Limited
Liability Company Agreement of NBCUniversal, LLC with the FCC within 30 days
after execution of such agreement.

 
 


 
 
 
 
 

 
Schedule 3.04
HoldCo’s Equity Interests


HoldCo owns, directly or indirectly, all of the outstanding capital stock of
each of the following entities:
 
1.  
New NBC A&E Holding Inc.

 
2.  
Universal Television Enterprises Holdings Inc.

 
3.  
Universal Home Entertainment Worldwide Holdings Inc.

 
4.  
Universal Studios Home Entertainment Holdings Inc.

 
5.  
Working Title Group Holdings Inc.

 
6.  
Universal Studios Pay Television Holdings Inc.

 
7.  
Universal Film Exchanges Holdings Inc.

 
8.  
Universal Pictures Company of Puerto Rico Holdings Inc.

 
9.  
Universal Studios Licensing Holdings Inc.

 
10.  
Universal Studios Pay TV Latin America Holdings Inc.

 




 
 
 
 
 

 
Schedule 3.08
No Liabilities
 


(a)           Ownership of the entities listed on Schedule 3.04.
 
(b)           All Liabilities arising out of HoldCo’s status as part of GE’s
consolidated group of companies, including, without limitation, Liabilities
relating to Taxes and arising pursuant to applicable Law.
 


 
 
 
 
 

 
Schedule 5.12
Preferred Pricing
 


Preferred Rate of NBCUniversal Preferred Units
 
The Preferred Rate (as defined in Exhibit K) for the NBCUniversal Preferred
Units shall be determined by Morgan Stanley & Co. LLC (“Comcast’s Financial
Advisor”) such that, in the opinion of Comcast’s Financial Advisor, the
NBCUniversal Preferred Units will have a fair market value equal to the
Liquidation Preference (as defined in Exhibit K) of the NBCUniversal Preferred
Units, in each case determined at the time of issuance of the NBCUniversal
Preferred Units.  No later than two Business Days prior to the Closing, Comcast
shall deliver to GE a written notice of the Preferred Rate, as so determined by
Comcast’s Financial Advisor; provided, that as soon as practicable after the
date hereof (but no later than three Business Days after the date hereof),
Comcast’s Financial Advisor shall provide JPMorgan Securities, Inc. (“GE’s
Financial Advisor”), with its reasonable indication of the Preferred Rate based
on the best available information at the time and the methodology for
determination of such rate, and periodically thereafter, until delivery of
written notice of the Preferred Rate, Comcast’s Financial Advisor shall update
GE’s Financial Advisor as to any material changes in that indicative
rate.  Unless GE delivers, no later than one Business Day prior to the Closing,
a written notice of objection to the Preferred Rate set forth in Comcast’s
written notice delivered pursuant to the immediately preceding sentence (it
being understood and agreed that GE must have a reasonable basis for such
objection), the Preferred Rate shall be as determined by Comcast’s Financial
Advisor and set forth in Comcast’s written notice.  If GE delivers such a notice
of objection, Comcast and GE shall, and shall cause their respective financial
advisors to, negotiate in good faith with a view to determining the Preferred
Rate as soon as possible, and in any event no later than the Closing.
 
Dividend Rate on the HoldCo Preferred Shares
 
(a)           During the period commencing ten Business Days prior to the
Closing, and in the manner consistent with the terms of the Preferred Shares
Marketing Assistance Agreement relating to a Managed Offering (as defined
therein), GE and Comcast shall instruct the Manager(s) (as defined in the
Preferred Shares Marketing Assistance Agreement) to market the HoldCo Preferred
Shares and solicit indications of interest and allocable orders from potential
investors who are permitted to purchase the HoldCo Preferred Shares under the
terms thereof.  The Manager(s) shall share the collective indications of
interest and allocable orders with Comcast’s Financial Advisor (who may be one
of the Managers).  Unless Comcast and GE otherwise agree, if, immediately prior
to Closing, the allocable orders for the purchase of the HoldCo Preferred Shares
are for a number of HoldCo Preferred Shares at least equal to the number of
HoldCo Preferred Shares to be issued, then the dividend rate per annum on the
 


 
 
 
 


 
 
HoldCo Preferred Shares (the “HoldCo Preferred Dividend Rate”) shall equal the
lowest rate at which such allocable orders for the purchase of the HoldCo
Preferred Shares are for an amount at least equal to the number of HoldCo
Preferred Shares to be issued.
 
(b)           Notwithstanding the foregoing, if allocable orders for the
purchase of the Holdco Preferred Shares at the Closing are for an amount less
than the number of HoldCo Preferred Shares to be issued, the HoldCo Preferred
Dividend Rate shall be determined by the following process:
 
·  
On the Closing Date, each of Comcast’s Financial Advisor and GE’s Financial
Advisor shall provide to the other its estimate of the dividend rate per annum
for the HoldCo Preferred Shares such that at the time of issuance the Fair
Market Value would be at least equal to the Liquidation Preference (as defined
in Exhibit G) of the HoldCo Preferred Shares (the “Comcast Estimate” and the “GE
Estimate”, as applicable).  Comcast’s Financial Advisor and GE’s Financial
Advisor shall negotiate in good faith with a view to determining the HoldCo
Preferred Dividend Rate as soon as possible thereafter.

 
·  
If Comcast’s Financial Advisor and GE’s Financial Advisor are unable to reach
agreement on the HoldCo Preferred Dividend Rate within a reasonable period of
time after the Closing Date, Comcast and GE will engage a nationally recognized
investment bank (other than GE’s Financial Advisor or Comcast’s Financial
Advisor) mutually acceptable to Comcast and GE (the “HoldCo Preferred Return
Appraiser”) for purposes of determining the HoldCo Preferred Dividend Rate (it
being understood that the fees and expenses of the HoldCo Preferred Return
Appraiser shall be borne equally by Comcast and GE).  If Comcast and GE cannot
agree on the identity of the HoldCo Preferred Return Appraiser, each of Comcast
and GE shall designate five nationally recognized investment banks (none of
which shall be GE’s Financial Advisor or Comcast’s Financial Advisor), and from
among the investment banks so designated, one investment bank shall be randomly
selected by lot and engaged as the HoldCo Preferred Return Appraiser.  Each of
the Managers shall submit in writing to the HoldCo Preferred Return Appraiser
all relevant information gathered in the course of its duties pursuant to
subparagraph (a), including any indications of interest or allocable orders
received during the ten Business Days prior to the Closing.

 
 
·  
The HoldCo Preferred Return Appraiser so agreed upon or selected, as the case
may be, shall be directed to render a written opinion to each of Comcast and GE
no later than the Business Day after its selection as

 
 


 
(2)
 
 


  
to the estimated dividend rate per annum for the HoldCo Preferred Shares such
that at the time of issuance the Fair Market Value would be at least equal to
the Liquidation Preference (as defined in Exhibit G) of the HoldCo Preferred
Shares; provided that (x) such estimated rate may not be higher than the higher
of the Comcast Estimate and the GE Estimate or lower than the lower of the
Comcast Estimate and the GE Estimate and (y) in arriving at its estimate, the
HoldCo Preferred Return Appraiser shall not take into account any event
occurring after the Closing.  The HoldCo Preferred Return Appraiser’s
determination of the HoldCo Preferred Dividend Rate shall be final and binding
upon the parties and shall be used to calculate the dividend payments owed to
the holders of HoldCo Preferred Shares as though it had been the HoldCo
Preferred Dividend Rate as of the Closing Date.

 
·  
For purposes hereof, “Fair Market Value” means the gross proceeds that GE would
be expected to realize if it were to sell, immediately after issuance, the
HoldCo Preferred Shares on an arm’s-length basis to one or more unrelated third
parties, in an offering designed to maximize the gross proceeds to GE in a
single transaction.

 
HoldCo Notes
 
The interest rates for the HoldCo Notes shall be determined as follows:
 
Three-Year Floating Rate HoldCo Notes
 
The interest rate for the three-year floating rate HoldCo Notes shall be equal
to (i) LIBOR plus (ii) the simple average of the Daily 2016 G-Spreads for each
day during the Notes Pricing Period minus (iii) the 3-year mid-swap spread as
per the Bloomberg USSW screen at 5:00 p.m. Eastern Time on the last trading day
preceding the Closing Date plus (iv) fifteen (15) basis points.
 
Five-Year Fixed Rate HoldCo Notes
 
The interest rate for the five-year fixed rate HoldCo Notes shall be equal to
(i) the 5-year Benchmark Treasury Rate plus (ii) the simple average of the Daily
2018 G-Spreads for each day during the Notes Pricing Period plus (iii) fifteen
(15) basis points.
 
Five-Year Floating Rate HoldCo Notes
 
The interest rate for the five-year floating rate HoldCo Notes shall be equal to
(i) LIBOR plus (ii) the simple average of the Daily 2018 G-Spreads for each day
during the Notes Pricing Period minus (iii) the 5-year mid-swap spread
 
 


 
(3)
 
 
 
as per the Bloomberg USSW screen at 5:00 p.m. Eastern Time on the last trading
day preceding the Closing Date plus (iv) fifteen (15) basis points.
 
Six-Year Fixed Rate HoldCo Notes
 
The interest rate for the six-year fixed rate HoldCo Notes shall be equal to
(i) the 5-year Benchmark Treasury Rate plus (ii) the simple average of the Daily
2018 G-Spreads for each day during the Notes Pricing Period plus (iii) the
difference between 5-year and 6-year mid-swap rates at 5:00 p.m. Eastern Time on
the last trading day preceding the Closing Date as per the Bloomberg IRSB18
screen plus (iv) five (5) basis points plus (v) fifteen (15) basis points.
 
Definitions
 
For purposes of determining the interest rates on the HoldCo Notes as provided
above:
 
“3-year Benchmark Treasury Rate” means the yield on the United States Treasury
security that would be utilized, at the time of selection and in accordance with
customary financial practice, in pricing new issues of 3-year corporate debt
securities, as per the Bloomberg USSW screen at 5:00 p.m. Eastern Time on the
last trading day preceding the Closing Date.
 
“5-year Benchmark Treasury Rate” means the yield on the United States Treasury
security that would be utilized, at the time of selection and in accordance with
customary financial practice, in pricing new issues of 5-year corporate debt
securities, as per the Bloomberg USSW screen at 5:00 p.m. Eastern Time on the
last trading day preceding the Closing Date.
 
The “Daily 2016 G-Spread” shall be determined on the Bloomberg YAS screen at
5:00 p.m. Eastern Time each day using the US On/Off The Run Sovereign Curve
(I111), given the spread input of the average of (i) the spreads over the 3-year
Benchmark Treasury Rate on all dealer-buy trades that day of $1MM or greater on
Comcast’s 5.90% 3/15/16 Notes (as reported on Bloomberg TRACE or its equivalent
successor if such page is not available), and (ii) the bid-side end-of-day
quotes that day on Comcast’s 5.90% 3/15/16 Notes by 4 pre-determined
broker-dealers, excluding the highest and lowest quotes.
 
The “Daily 2018 G-Spread” shall be determined on the Bloomberg YAS screen at
5:00 p.m. Eastern Time each day using the US On/Off The Run Sovereign Curve
(I111), given the spread input of the average of (i) the spreads over the 5-year
Benchmark Treasury Rate on all dealer-buy trades that day of $1MM or greater on
Comcast’s 5.70% 5/15/18 Notes (as reported on Bloomberg TRACE or its equivalent
successor if such page is not available), and (ii) the bid-
 
 


 
(4)
 
 
 
side end-of-day quotes that day on Comcast’s 5.70% 5/15/18 Notes by 4
pre-determined broker-dealers, excluding the highest and lowest quotes.
 
“LIBOR” means 3-month USD LIBOR, which for the initial interest period for each
of the three-year and five-year floating rate HoldCo Notes, shall be as reported
on the Bloomberg USSW screen on the last trading day preceding the Closing Date,
or its equivalent successor if such page is not available.
 
“Notes Pricing Period” means the last three consecutive trading days ending on
and including the last trading day preceding the Closing Date.
 
All swap rates are mid and based on LIBOR (as defined above).
 
 


 
(5)
 
 

